Exhibit No. 10.2

 

--------------------------------------------------------------------------------

LENNAR CORPORATION

as Issuer,

the GUARANTORS

party hereto

and

J.P. MORGAN TRUST COMPANY, N.A.

as Trustee

 

--------------------------------------------------------------------------------

INDENTURE

Dated as of April 26, 2006

 

--------------------------------------------------------------------------------

6.50% Senior Notes due 2016, Series A

6.50% Senior Notes due 2016, Series B

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CROSS REFERENCE TABLE

 

TIA Section

   Indenture Section

310(a)(1)

       7.10

(a)(2)

       7.10

(a)(3)

       N.A.

(a)(4)

       N.A.

(a)(5)

       7.10

(b)

       7.8; 7.10; 11.2

(c)

       N.A.

311(a)

       7.11

((b)

       7.11

(c)

       N.A.

312(a)

       2.5

(b)

       11.3

(c)

       11.3

313(a)

       7.6

(b)(1)

       N.A.

(b)(2)

       7.6

(c)

       7.6; 11.2

(d)

       7.6

314(a)

       4.6; 4.8; 11.2

(b)

       N.A.

(c)(1)

       7.2; 11.4

(c)(2)

       7.2; 11.4

(c)(3)

       N.A.

(d)

       N.A.

(e)

       11.5

(f)

       N.A.

315(a)

       7.1(b)

(b)

       7.5; 11.2

(c)

       7.1(a)

(d)

       6.5; 7.1(c)

(e)

       6.11

316(last sentence)

       2.9

(a)(1)(A)

       6.5

(a)(1)(B)

       6.4

(a)(2)

       N.A.

(b)

       6.7

(c)

       9.4

317(a)(1)

       6.8

(a)(2)

       6.9

(b)

       2.4

318(a)

       11.1

(c)

       11.1

--------------------------------------------------------------------------------

N.A. means Not Applicable.

 

Note:   This cross-reference table shall not, for any purpose, be deemed to be a
part of the Indenture.

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE    1

Section 1.1.

   Definitions    1

Section 1.2.

   Incorporation by Reference of TIA    9

Section 1.3.

   Rules of Construction    9

ARTICLE II. THE NOTES

   10

Section 2.1.

   Form and Dating    10

Section 2.2.

   Execution and Authentication; Aggregate Principal Amount    10

Section 2.3.

   Registrar and Paying Agent    11

Section 2.4.

   Paying Agent to Hold Assets in Trust    12

Section 2.5.

   Holder Lists    12

Section 2.6.

   Transfer and Exchange    12

Section 2.7.

   Replacement Notes    13

Section 2.8.

   Outstanding Notes    13

Section 2.9.

   Treasury Notes    13

Section 2.10.

   Temporary Notes    14

Section 2.11.

   Cancellation    14

Section 2.12.

   Defaulted Interest    14

Section 2.13.

   CUSIP Number    15

Section 2.14.

   Deposit of Monies    15

Section 2.15.

   Restrictive Legends    16

Section 2.16.

   Book-Entry Provisions for Global Security    16

Section 2.17.

   Special Transfer Provisions    17

Section 2.18.

   Additional Interest Under Registration Rights Agreement    20

 

(ii)



--------------------------------------------------------------------------------

ARTICLE III. REDEMPTION

   20

Section 3.1.

   Optional Redemption by the Company    20

ARTICLE IV. COVENANTS

   21

Section 4.1.

   Payment of Notes    21

Section 4.2.

   Reporting    21

Section 4.3.

   Corporate Existence    21

Section 4.4.

   Compliance Certificate    21

Section 4.5.

   Further Instruments and Acts    22

Section 4.6.

   Limitations on Liens    22

Section 4.7.

   Sale-Leaseback Transactions    24

Section 4.8.

   Furnishing Guarantees    25

ARTICLE V. SUCCESSOR CORPORATION

   25

Section 5.1.

   Company May Consolidate, etc., Only on Certain Terms    25

Section 5.2.

   Successor Corporation Substituted    26

ARTICLE VI. DEFAULTS AND REMEDIES

   26

Section 6.1.

   Events of Default    26

Section 6.2.

   Acceleration of Maturity; Rescission and Annulment    27

Section 6.3.

   Other Remedies    28

Section 6.4.

   Waiver of Existing Defaults    28

Section 6.5.

   Control by Majority    29

Section 6.6.

   Payments of Notes on Default; Suit Therefor    29

Section 6.7.

   Limitation on Suits. A Holder may not pursue any remedy with respect to this
Indenture unless:    29

Section 6.8.

   Collection Suit by Trustee    30

Section 6.9.

   Trustee May File Proofs of Claim    30

Section 6.10.

   Restoration of Positions    30

Section 6.11.

   Priorities    30

 

(iii)



--------------------------------------------------------------------------------

Section 6.12.

   Undertaking for Costs    31

Section 6.13.

   Stay, Extension or Usury Laws    31

Section 6.14.

   Liability of Stockholders, Officers, Directors and Incorporators    31

ARTICLE VII. TRUSTEE

   31

Section 7.1.

   Duties of Trustee    33

Section 7.2.

   Rights of Trustee    33

Section 7.3.

   Individual Rights of Trustee    33

Section 7.4.

   Trustee’s Disclaimer    33

Section 7.5.

   Notice of Defaults    33

Section 7.6.

   Reports by Trustee    33

Section 7.7.

   Compensation and Indemnity    34

Section 7.8.

   Replacement of Trustee    34

Section 7.9.

   Successor Trustee by Merger, etc.    35

Section 7.10.

   Eligibility; Disqualification    36

Section 7.11.

   Preferential Collection of Claims    36

ARTICLE VIII. DISCHARGE OF INDENTURE

   36

Section 8.1.

   Termination of the Company’s Obligations    36

Section 8.2.

   Application of Trust Money    37

Section 8.3.

   Officers’ Certificate; Opinion of Counsel    37

Section 8.4.

   Repayment to the Company    37

Section 8.5.

   Reinstatement    37

ARTICLE IX. MODIFICATION OF THE INDENTURE

   37

Section 9.1.

   Without Consent of Holders    37

Section 9.2.

   With Consent of Holders    38

Section 9.3.

   Compliance with Trust Indenture Act    38

 

(iv)



--------------------------------------------------------------------------------

Section 9.4.

   Revocation and Effect of Consents    39

Section 9.5.

   Notation on or Exchange of Notes    39

Section 9.6.

   Trustee to Sign Amendments, etc.    39

ARTICLE X. GUARANTEE OF NOTES

   39

Section 10.1.

   Unconditional Guarantee    39

Section 10.2.

   Limitations on Guarantees; Release or Suspension of Particular Guarantors’
Obligations    40

Section 10.3.

   Execution and Delivery of Guarantee    41

Section 10.4.

   Release of a Guarantor due to Extraordinary Events    41

Section 10.5.

   Waiver of Subrogation    41

Section 10.6.

   No Set-Off    42

Section 10.7.

   Obligations Absolute    42

Section 10.8.

   Obligations Continuing    42

Section 10.9.

   Obligations Not Reduced    42

Section 10.10.

   Obligations Reinstated    43

Section 10.11.

   Obligations Not Affected    43

Section 10.12.

   Waiver    44

Section 10.13.

   No Obligation to Take Action Against the Company    44

Section 10.14.

   Dealing with the Company and Others    44

Section 10.15.

   Default and Enforcement    45

Section 10.16.

   Amendment, Etc.    45

Section 10.17.

   Acknowledgment    45

Section 10.18.

   Costs and Expenses    45

Section 10.19.

   No Merger or Waiver; Cumulative Remedies    45

Section 10.20.

   Survival of Obligations    45

Section 10.21.

   Guarantee in Addition to Other Obligations    45

 

(v)



--------------------------------------------------------------------------------

Section 10.22.

   Severability    45

Section 10.23.

   Successors and Assigns    46

Section 10.24.

   Acknowledgement under TIA    46

ARTICLE XI. MISCELLANEOUS

   46

Section 11.1.

   TIA Controls    46

Section 11.2.

   Notices    46

Section 11.3.

   Communications by Holders with Other Holders    47

Section 11.4.

   Certificate and Opinion as to Conditions Precedent    47

Section 11.5.

   Statements Required in Certificate or Opinion    48

Section 11.6.

   Rules by Trustee, Paying Agent, Registrar    48

Section 11.7.

   Legal Holidays    48

Section 11.8.

   Governing Law    48

Section 11.9.

   No Adverse Interpretation of Other Agreements    49

Section 11.10.

   No Personal Liability    49

Section 11.11.

   Successors    49

Section 11.12.

   Duplicate Originals    49

Section 11.13.

   Severability    49

 

(vi)



--------------------------------------------------------------------------------

INDENTURE, dated as of April 26, 2006, among LENNAR CORPORATION, a Delaware
corporation (the “Company”), each of the Guarantors party hereto and J.P. MORGAN
TRUST COMPANY, as Trustee (the “Trustee”).

The Company has duly authorized the creation of an issue of its 6.50% Senior
Notes due 2016, Series A, and its 6.50% Senior Notes due 2016, Series B, to be
issued in exchange for the 6.50% Senior Notes due 2016, Series A, pursuant to
the Registration Rights Agreement (as defined herein) and, to provide therefor,
the Company has duly authorized the execution and delivery of this Indenture.
All things necessary to make the Notes (as defined), when duly issued and
executed by the Company, and authenticated and delivered hereunder, the valid
obligations of the Company, and to make this Indenture a valid and binding
agreement of the Company, have been done.

Each party hereto agrees as follows for the benefit of the other parties and for
the equal and ratable benefit of the Holders (as defined) of the Company’s 6.50%
Senior Notes due 2016, Series A and Series B.

ARTICLE I.

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.1. Definitions.

“Additional Interest” shall have the meaning set forth in the Registration
Rights Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agent” means any Registrar, Paying Agent or co-Registrar.

“Agent Members” has the meaning provided in Section 2.16.

“Authenticating Agent” has the meaning provided in Section 2.2.

“Bankruptcy Law” has the meaning provided in Section 6.1.

“Board of Directors” means the Board of Directors of the Company.

“Board Resolution” means a resolution by the Board of Directors or Executive
Committee of the Company certified by its Secretary or an Assistant Secretary as
being duly adopted and in full force and effect.

 

- 1 -



--------------------------------------------------------------------------------

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a Legal Holiday in New York, New York.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of or in
such Person’s capital stock or other equity interests, and options, rights or
warrants to purchase such capital stock or other equity interests, whether now
outstanding or issued after the Issue Date.

“Common Stock” means the common stock, par value $.10 per share, of the Company,
as that stock may be reconstituted from time to time.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Reference Treasury Dealer as having a maturity comparable to the
remaining term of the Notes to be redeemed that would be utilized, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of the Notes.

“Comparable Treasury Price” means, with respect to any Redemption Date, (i) the
average of the bid and asked prices for the Comparable Treasury Issue (expressed
in each case as a percentage of its principal amount) on the third Business Day
preceding such Redemption Date, as set forth in the daily statistical release
(or any successor release) published by the Federal Reserve Bank of New York and
designated “Composite 3:30 p.m. Quotations for U.S. Government Securities,” or
(ii) if such release (or any successor release) is not published or does not
contain such prices on such Business Day, (A) the average of the Reference
Treasury Dealer Quotations for such date, after excluding the highest and lowest
such Reference Treasury Dealer Quotations, or (B) if fewer than four such
Reference Treasury Dealer Quotations are obtained, the average of all such
Reference Treasury Dealer Quotations.

“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a consolidated balance sheet of the Company and the Restricted
Subsidiaries under GAAP (less applicable reserves and other properly deductible
items) after deducting therefrom:

 

  (A) all short-term liabilities, i.e., liabilities payable by their terms less
than one year from the date of determination and not renewable or extendable at
the option of the obligor for a period ending more than one year after such
date, and liabilities in respect of retiree benefits other than pensions for
which the Restricted Subsidiaries are required to accrue pursuant to Statement
of Financial Accounting Standards No. 106;

 

  (B) investments in Subsidiaries that are not Restricted Subsidiaries; and

 

  (C) all assets reflected on the Company’s balance sheet as the carrying value
of goodwill, trade names, trademarks, patents, unamortized debt discount,
unamortized expense incurred in the issuance of debt and other intangible
assets.

 

- 2 -



--------------------------------------------------------------------------------

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business is principally administered
(which at the date of this Indenture is at 10151 Deerwood Park Blvd., Building
400, 5th Floor, Jacksonville, Florida 32256).

“Custodian” has the meaning provided in Section 6.1.

“Default” means any event which, upon the giving of notice or passage of time,
or both, would be an Event of Default.

“Default Interest Payment Date” has the meaning provided in Section 2.11.

“Depositary” means The Depository Trust Company, its nominees and successors.

“$” means the lawful currency of the United States.

“Event of Default” has the meaning provided in Section 6.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notes” means the 6.50% Senior Notes due 2016, Series B to be issued in
exchange for the Initial Notes pursuant to (i) the Registration Rights
Agreement, or (ii) with respect to Initial Notes issued under this Indenture
subsequent to the Issue Date pursuant to Section 2.2, a registration rights
agreement substantially identical to the Registration Rights Agreement.

“Exchange Offer” has the meaning provided in the Registration Rights Agreement.

“Fiscal Year” means the period commencing on December 1 of a year and ending on
the next November 30 or such other period (not to exceed 12 months or 53 weeks)
as the Company may from time to time adopt as its fiscal year.

“Funded Debt” of any Person means all Indebtedness for borrowed money created,
incurred, assumed or guaranteed in any manner by such person, and all
Indebtedness, contingent or otherwise, incurred or assumed by such person in
connection with the acquisition of any business, property or asset, which in
each case matures more than one year after, or which by its terms is renewable
or extendible or payable out of the proceeds of similar Indebtedness incurred
pursuant to the terms of any revolving credit agreement or any similar agreement
at the option of such person for a period ending more than one year after the
date as of which Funded Debt is being determined; provided, however, that Funded
Debt shall not include (i) any Indebtedness for the payment, redemption or
satisfaction of which money (or evidences of indebtedness, if permitted under
the instrument creating or evidencing such indebtedness) in the necessary amount
shall have been irrevocably deposited in trust with a trustee or proper
depository either on or before the maturity or redemption date thereof or
(ii) any Indebtedness of such person to any of its subsidiaries or of any
subsidiary to such person or any other subsidiary or (iii) any Indebtedness
incurred in connection with the financing of operating, construction or

 

- 3 -



--------------------------------------------------------------------------------

acquisition projects, provided that the recourse for such indebtedness is
limited to the assets of such projects.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect on the Issue Date.

“Global Note” has the meaning provided in Section 2.1.

“Guarantee” has the meaning provided in Section 10.1.

“Guarantor” means (1) initially, each of the Guarantors named on the signature
pages of this Indenture, and (2) each of the Company’s Subsidiaries which
becomes a guarantor of the Notes pursuant to the provisions of this Indenture,
in each case subject to release or suspension as provided in this Indenture.

“Holder” means a Person in whose name a Note is registered on the Registrar’s
books.

“IAI Global Note” means, a permanent global note in registered form representing
the aggregate principal amount of Notes sold to Institutional Accredited
Investors.

“Indebtedness” means, with respect to the Company or any Subsidiary, and without
duplication, (a) the principal of and premium, if any, and interest on, and
fees, costs, enforcement expenses, collateral protection expenses and other
reimbursement or indemnity obligations in respect to all indebtedness or
obligations of the Company or any Subsidiary to any Person, including but not
limited to banks and other lending institutions, for money borrowed that is
evidenced by a note, bond, debenture, loan agreement, or similar instrument or
agreement (including purchase money obligations with original maturities in
excess of one year and noncontingent reimbursement obligations in respect of
amounts paid under letters of credit); (b) all reimbursement obligations and
other liabilities (contingent or otherwise) of the Company or any Subsidiary
with respect to letters of credit, bank guarantees or bankers’ acceptances,
(c) all obligations and liabilities (contingent or otherwise) in respect of
leases of the Company or any Subsidiary required, in conformity with GAAP, to be
accounted for as capital lease obligations on the balance sheet of the Company,
(d) all obligations of the Company or any Subsidiary (contingent or otherwise)
with respect to an interest rate or other swap, cap or collar agreement or other
similar instrument or agreement or foreign currency hedge, exchange, purchase or
similar instrument or agreement, (e) all direct or indirect guaranties or
similar agreements by the Company or any Subsidiary in respect of, and
obligations or liabilities (contingent or otherwise) of the Company or such
Subsidiary to purchase or otherwise acquire, or otherwise assure a creditor
against loss in respect of, indebtedness, obligations or liabilities of another
Person of the kind described in clauses (a) through (d), (f) any indebtedness or
other obligations, excluding any operating leases the Company or any Subsidiary
is currently (or may become) a party to, described in clauses (a) through
(d) secured by any Lien existing on property which is owned or held by the
Company or Subsidiary, regardless of whether the indebtedness or other
obligation

 

- 4 -



--------------------------------------------------------------------------------

secured thereby shall have been assumed by the Company or such Subsidiary and
(g) any and all deferrals, renewals, extensions and refinancing of, or
amendments, modification or supplements to, any indebtedness, obligation or
liability of the kind described in clauses (a) through (f).

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof.

“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Trustee after consultation with the Company.

“Initial Notes” means, collectively, (i) the 6.50% Senior Notes due 2016, Series
A, of the Company issued on the Issue Date and (ii) any other 6.50% Senior Notes
due 2016, Series A that are issued under this Indenture, subsequent to the Issue
Date, pursuant to Section 2.2, for so long as each such securities constitute
Restricted Securities.

“Initial Purchasers” means Deutsche Bank Securities Inc., UBS Securities LLC,
BNP Paribas Securities Corp., Calyon Securities (USA) Inc. and SunTrust Capital
Markets, Inc.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

“Interest Payment Date” means the stated maturity of an installment of interest
on the Notes.

“Issue Date” means April 26, 2006.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions are not required to open in the State of New York.

“Lien” means any mortgage, pledge, lien, encumbrance, charge or security
interest of any kind.

“Maturity Date” means April 15, 2016.

“Non-Recourse Indebtedness” means any Indebtedness of the Company or any
Restricted Subsidiary for which the holder of such Indebtedness has no recourse,
directly or indirectly, to the Company or such Restricted Subsidiary for the
principal of, premium, if any, and interest on such Indebtedness, and for which
the Company or such Restricted Subsidiary is not, directly or indirectly,
obligated or otherwise liable for the principal of, premium, if any, and
interest on such Indebtedness, except pursuant to mortgages, deeds of trust or
other security interests or other recourse, obligations or liabilities, in
respect of specific land or other real property interests of the Company or such
Restricted Subsidiary securing such Indebtedness; provided, however, that
recourse, obligations or liabilities solely for indemnities, breaches of
warranties or representations contained in such mortgages, deeds of trust or
grants of security interests in respect of Indebtedness will not prevent that
Indebtedness from being classified as Non-Recourse Indebtedness.

 

- 5 -



--------------------------------------------------------------------------------

“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.

“Notes” means, collectively, the Initial Notes, the Private Exchange Notes, if
any, and the Unrestricted Notes, treated as a single class of securities, as
amended or supplemented from time to time in accordance with the terms of this
Indenture, that are issued pursuant to this Indenture.

“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing the Notes.

“Officer” means the Chairman of the Board, any Vice Chairman of the Board, the
President, any Vice President, the Treasurer, the Secretary, the Controller or
any Assistant Secretary of a Person.

“Officers’ Certificate” when used with respect to the Company means a
certificate signed by two Officers. Each such certificate will comply with
Section 314 of the TIA and include the statements described in Section 12.05.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. That counsel may be an employee of or counsel to the
Company or the Trustee. Each such opinion will include the statements described
in Section 11.5 if and to the extent required by that Section.

“Paying Agent” has the meaning provided in Section 2.3.

“Permitted Liens” has the meaning provided in Section 4.6.

“Permitted Sale-Leaseback Transactions” has the meaning provided in Section 4.7.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint-stock company, trust, unincorporated organization
or government or any government agency or political subdivision.

“Physical Notes” has the meaning provided in Section 2.1.

“Primary Treasury Dealer” means a primary U.S. Government securities dealer in
the United States.

“Private Exchange Notes” shall have the meaning provided in the Registration
Rights Agreement(s).

“Private Placement Legend” means the legend initially set forth on the Initial
Notes in the form set forth in Exhibit A.

 

- 6 -



--------------------------------------------------------------------------------

“Property” of any Person means all types of real, personal, tangible, intangible
or mixed property owned by such Person, whether or not included in the most
recent consolidated balance sheet of such Person and its Subsidiaries under
GAAP.

“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A.

“Record Date” means the Record Date specified in the Notes.

“Redemption Date” when used with respect to any Note to be redeemed, means the
date fixed for such redemption by or pursuant to this Indenture.

“Redemption Price” when used with respect to any Note to be redeemed, means the
price at which it is to be redeemed pursuant to this Indenture. For the
avoidance of doubt, the Redemption Price excludes accrued interest to the
Redemption Date.

“Reference Treasury Dealer” means (a) each of Deutsche Bank Securities Inc. and
UBS Securities LLC (or their respective affiliates which are Primary Treasury
Dealers), and their respective successors; provided, however, that if any of the
foregoing shall not be a Primary Treasury Dealer the Company shall substitute
therefor another Primary Treasury Dealer; and (b) any other Primary Treasury
Dealer(s) selected by the Company.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m. on the
third Business Day preceding such Redemption Date.

“Registrar” has the meaning provided in Section 2.3.

“Registration Rights Agreement” means, as applicable, (i) the Registration
Rights Agreement dated as of the Issue Date among the Company, the Guarantors
and the Initial Purchasers relating to the Notes or (ii) any registration rights
agreement, substantially identical to the Registration Rights Agreement, entered
into among the Company, the Guarantors and the respective purchasers, on
substantially identical terms, relating to any Initial Notes issued pursuant to
Section 2.2.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Global Note” means a permanent global note in registered form
representing the aggregate principal amount of Notes sold in reliance on
Regulation S under the Securities Act.

“Remaining Scheduled Payments” means, with respect to any Note to be redeemed,
the remaining scheduled payments of the principal (or of the portion) thereof
and interest thereon that would be due after the related Redemption Date but for
such redemption; provided, however, that, if such Redemption Date is not an
Interest Payment Date with respect to

 

- 7 -



--------------------------------------------------------------------------------

such Note, the amount of the next succeeding scheduled interest payment thereon
will be reduced by the amount of interest accrued thereon to such Redemption
Date.

“Restricted Security” has the meaning assigned to such term in Rule 144(a)(3)
under the Securities Act; provided, however, that the Trustee shall be entitled
to request and conclusively rely on an Opinion of Counsel with respect to
whether any Note constitutes a Restricted Security.

“Restricted Subsidiary” means any Guarantor.

“Rule 144A” means Rule 144A under the Securities Act.

“Sale-Leaseback Transaction” means a sale or transfer made by the Company or a
Restricted Subsidiary of any property which is either (A) a manufacturing
facility, office building or warehouse whose book value equals or exceeds 1% of
Consolidated Net Tangible Assets as of the date of determination, or (B) another
property (not including a model home) which exceeds 5% of Consolidated Net
Tangible Assets as of the date of determination, if such sale or transfer is
made with the agreement, commitment or intention of the transferee of leasing
such property to the Company or a Restricted Subsidiary.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Credit Facility” means the senior credit facility dated as of June 17,
2005 between the Company and JPMorgan Chase Bank, N.A. as administrative agent
and the other lenders party thereto, as amended, supplemented, restated or
otherwise modified from time to time.

“State” means any state of the United States or the District of Columbia.

“Subsidiary” means (i) a corporation or other entity of which a majority in
voting power of the stock or other interests is owned by the Company, by a
Subsidiary of the Company or by the Company and one or more Subsidiaries of the
Company or (ii) a partnership, the sole general partner or partners of which are
the Company and/or any Subsidiary.

“Treasury Rate” means, with respect to any Redemption Date, the rate per annum
equal to the semiannual equivalent yield to maturity of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date.

“Trustee” means the person named as such in this Indenture and, subject to the
provisions of Article Seven of this Indenture, any successor to that person.

“TIA” means the Trust Indenture Act of 1939, as amended, as in effect on the
date of this Indenture, except as otherwise provided in Section 9.3.

 

- 8 -



--------------------------------------------------------------------------------

“Trust Officer” means the Chairman of the Board, the President or any other
officer or assistant officer of the Trustee assigned by the Trustee to
administer its corporate trust matters.

“United States” means the United States of America.

“Unrestricted Notes” means one or more Notes that do not and are not required to
bear the Private Placement Legend, including, without limitation, the Exchange
Notes.

“U.S. Government Obligations” means direct obligations of, and obligations
guaranteed by, the United States of America for the payment of which the full
faith and credit of the United States of America is pledged.

“U.S. Legal Tender” means such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts.

Section 1.2. Incorporation by Reference of TIA. Whenever this Indenture refers
to a provision of the TIA, such provision is incorporated by reference in, and
made a part of, this Indenture. The following TIA terms used in this Indenture
have the following meanings:

“indenture securities” means the Notes.

“indenture security holder” means a Holder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company or any other obligor on
the Notes.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule and not otherwise
defined herein have the meanings assigned to them therein.

Section 1.3. Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP as of any date of determination;

(3) “or” is not exclusive;

(4) words in the singular include the plural, and words in the plural include
the singular;

(5) “herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or other subdivision; and

 

- 9 -



--------------------------------------------------------------------------------

(6) any reference to a statute, law or regulation means that statute, law or
regulation as amended and in effect from time to time and includes any successor
statute, law or regulation; provided, however, that any reference to the
Bankruptcy Law shall mean the Bankruptcy Law as applicable to the relevant case.

ARTICLE II.

THE NOTES

Section 2.1. Form and Dating. The Initial Notes and the Trustee’s certificate of
authentication relating thereto shall be substantially in the form of Exhibit A
hereto, provided, that any Initial Notes issued in a public offering shall be
substantially in the form of Exhibit B hereto. The Exchange Notes and the
Trustee’s certificate of authentication relating thereto shall be substantially
in the form of Exhibit B hereto. The Notes may have notations, legends or
endorsements required by law, stock exchange rule or depository rule or usage.
The Company and the Trustee shall approve the form of the Notes and any
notation, legend or endorsement on them. Each Note shall be dated the date of
its issuance and shall show the date of its authentication.

The terms and provisions contained in the Notes annexed hereto as Exhibits A and
B shall constitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Company and the Trustee, by their execution and
delivery of this Indenture, expressly agree to such terms and provisions and to
be bound thereby.

Notes offered and sold in reliance on Rule 144A and Notes offered and sold in
reliance on Regulation S shall be issued initially in the form of one or more
permanent global Notes in registered form, substantially in the form set forth
in Exhibit A (each, a “Global Note”), deposited with the Trustee, as custodian
for the Depositary, duly executed by the Company and authenticated by the
Trustee as hereinafter provided and shall bear the legend set forth in Exhibit
C. The aggregate principal amount of a Global Note may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depositary, as hereinafter provided.

Notes issued in exchange for interests in a Global Note pursuant to Section 2.16
may be issued and Notes offered and sold in reliance on any other exemption from
registration under the Securities Act other than as described in the preceding
paragraph shall be issued in the form of permanent certificated Notes in
registered form in substantially the form set forth in Exhibit A (the “Physical
Notes”).

All Notes offered and sold in reliance on Regulation S shall remain in the form
of a Global Note until the consummation of the Exchange Offer pursuant to the
Registration Rights Agreement; provided, however, that all of the time periods
specified in the Registration Rights Agreement to be complied with by the
Company have been so complied with.

Section 2.2. Execution and Authentication; Aggregate Principal Amount. An
Officer of the Company (duly authorized by all requisite corporate actions)
shall sign and attest to the Notes for the Company by manual or facsimile
signature.

 

- 10 -



--------------------------------------------------------------------------------

If an Officer whose signature is on a Note was an Officer at the time of such
execution but no longer holds that office or position at the time the Trustee
authenticates the Note, the Note shall nevertheless be valid.

A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.

The Trustee shall authenticate all (i) Initial Notes; (ii) Private Exchange
Notes from time to time for issue only in exchange for a like principal amount
of Initial Notes and (iii) Unrestricted Notes from time to time upon a written
order of the Company in the form of an Officers’ Certificate of the Company.
Each such written order shall specify the amount of Notes to be authenticated
and the date on which the Notes are to be authenticated, whether the Notes are
to be Initial Notes, Private Exchange Notes or Unrestricted Notes and whether
the Notes are to be issued as Physical Notes or Global Notes or such other
information as the Trustee may reasonably request.

The Trustee may appoint an authenticating agent (the “Authenticating Agent”)
reasonably acceptable to the Company to authenticate Notes. Unless otherwise
provided in the appointment, an Authenticating Agent may authenticate Notes
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such Authenticating
Agent. An Authenticating Agent has the same rights as an Agent to deal with the
Company or with any Affiliate of the Company.

The Notes shall be issuable in fully registered form only, without coupons, in
denominations of $1,000 and any integral multiple thereof. Subject to applicable
law, the aggregate principal amount of the Notes which may be authenticated and
delivered on the Issue Date shall not exceed $250,000,000; provided that, the
Company may, without the consent of the Holders, issue additional Notes under
this Indenture at any time thereafter.

Section 2.3. Registrar and Paying Agent. The Company shall maintain an office or
agency (which shall be located in the Borough of Manhattan in the City of New
York, State of New York) where (a) Notes may be presented or surrendered for
registration of transfer or for exchange (“Registrar”), (b) Notes may be
presented or surrendered for payment (“Paying Agent”) and (c) notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served. The Registrar shall keep a register of the Notes and of their transfer
and exchange. The Company may have one or more co-Registrars and one or more
additional paying agents reasonably acceptable to the Trustee. The term “Paying
Agent” includes any additional Paying Agent. The Company may act as its own
Paying Agent. If the Company elects to act as its own paying agent, the Company
will notify the Trustee of its election and will hold for the benefit of the
Holders all assets for the payment of principal of, premium, if any, or interest
on, the Notes.

The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture, which agreement shall incorporate the provisions of
the TIA and implement the provisions of this Indenture that relate to such
Agent. The Company shall notify

 

- 11 -



--------------------------------------------------------------------------------

the Trustee of the name and address of any such Agent. If the Company shall fail
to maintain a Registrar or Paying Agent, the Trustee shall act as such.

The Company initially appoints the Trustee as Registrar, Paying Agent and
custodian for service of demands and notices in connection with the Notes. Any
of the Registrar, the Paying Agent or any other agent may resign upon 30 days’
notice to the Company.

Section 2.4. Paying Agent to Hold Assets in Trust. The Company shall require
each Paying Agent other than the Trustee to agree in writing that such Paying
Agent shall hold in trust for the benefit of the Holders or the Trustee all
assets held by the Paying Agent for the payment of principal of, premium, if
any, or interest on, the Notes (whether such assets have been distributed to it
by the Company or any other obligor on the Notes), and the Company and the
Paying Agent shall notify the Trustee of any Default by the Company (or any
other obligor on the Notes) in making any such payment. The Company at any time
may require a Paying Agent to distribute all assets held by it to the Trustee
and account for any assets disbursed and the Trustee may at any time during the
continuance of any payment Default, upon written request to a Paying Agent,
require such Paying Agent to distribute all assets held by it to the Trustee and
to account for any assets distributed. Upon distribution to the Trustee of all
assets that shall have been delivered to the Paying Agent, the Paying Agent
shall have no further liability for such assets.

Section 2.5. Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of the Holders and shall otherwise comply with TIA § 312(a). If the
Trustee is not the Registrar, the Company shall furnish or cause the Registrar
to furnish to the Trustee five (5) Business Days before each Record Date and at
such other times as the Trustee may request in writing a list as of such date
and in such form as the Trustee may reasonably require of the names and
addresses of the Holders, which list may be conclusively relied upon by the
Trustee, and the Company shall otherwise comply with TIA § 312(a).

Section 2.6. Transfer and Exchange. Subject to Sections 2.16 and 2.17, when
Notes are presented to the Registrar or a co-Registrar with a request to
register the transfer of such Notes or to exchange such Notes for an equal
principal amount of Notes of other authorized denominations, the Registrar or
co-Registrar shall register the transfer or make the exchange as requested if
its requirements for such transaction are met; provided, however, that the Notes
presented or surrendered for registration of transfer or exchange shall be duly
endorsed or accompanied by a written instrument of transfer in form satisfactory
to the Company, the Trustee and the Registrar or co-Registrar, duly executed by
the Holder thereof or his attorney duly authorized in writing. To permit
registration of transfers and exchanges, the Company shall execute and the
Trustee shall authenticate Notes at the Registrar’s or co-Registrar’s request.
No service charge shall be made for any registration of transfer or exchange,
but the Company may require payment of a sum sufficient to cover any transfer
tax, fee or similar governmental charge payable in connection therewith (other
than any such transfer taxes or similar governmental charge payable upon
exchanges or transfers pursuant to Section 2.10 or 3.1, in which event the
Company shall be responsible for the payment of such taxes or charges).

 

- 12 -



--------------------------------------------------------------------------------

The Registrar or co-Registrar shall not be required to register the transfer of
or exchange of any Note (i) during a period beginning at the opening of business
15 days before the mailing of a notice of redemption of Notes and ending at the
close of business on the day of such mailing and (ii) selected for redemption in
whole or in part pursuant to Article III, except the unredeemed portion of any
Note being redeemed in part.

Any Holder of a beneficial interest in a Global Note shall, by acceptance of
such Global Note, agree that transfers of beneficial interests in such Global
Notes may be effected only through a book entry system maintained by the Holder
of such Global Note (or its agent), and that ownership of a beneficial interest
in the Note shall be required to be reflected in a book entry system.

Section 2.7. Replacement Notes. If a mutilated Note is surrendered to the
Trustee or if the Holder of a Note claims that the Note has been lost, destroyed
or wrongfully taken, the Company shall issue and the Trustee shall authenticate
a replacement Note if the Trustee’s requirements are met. If required by the
Trustee or the Company, such Holder must provide an indemnity bond or other
indemnity of reasonable tenor, sufficient in the reasonable judgment of the
Company and the Trustee, to protect the Company, the Trustee or any Agent from
any loss which any of them may suffer if a Note is replaced. Every replacement
Note shall constitute an additional obligation of the Company.

Section 2.8. Outstanding Notes. Notes outstanding at any time are all the Notes
that have been authenticated by the Trustee except those canceled by it, those
delivered to it for cancellation and those described in this Section as not
outstanding. Subject to the provisions of Section 2.9, a Note does not cease to
be outstanding because the Company or any of its Affiliates holds the Note.

If a Note is replaced pursuant to Section 2.7 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee
receives proof satisfactory to it that the replaced Note is held by a protected
purchaser. A mutilated Note ceases to be outstanding upon surrender of such Note
and replacement thereof pursuant to Section 2.7.

If, on a Redemption Date or the Maturity Date, the Paying Agent holds U.S. Legal
Tender or U.S. Government Obligations sufficient to pay all of the principal,
premium, if any, and interest due on the Notes payable on that date and is not
prohibited from paying such money to the Holders thereof pursuant to the terms
of this Indenture, then on and after that date such Notes shall be deemed not to
be outstanding and interest on them shall cease to accrue.

Section 2.9. Treasury Notes. In determining whether the Holders of the required
principal amount of Notes have concurred in any direction, waiver, consent or
notice, Notes owned by the Company or an Affiliate of the Company shall be
considered as though they are not outstanding, except that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes which a Trust Officer of the Trustee
has been informed in writing by the Company to be so owned shall be so
considered. The Company shall notify the Trustee, in writing, when either it or,
to its knowledge, any of its Affiliates repurchases or otherwise acquires Notes,
of the aggregate

 

- 13 -



--------------------------------------------------------------------------------

principal amount of such Notes so repurchased or otherwise acquired and such
other information as the Trustee may reasonably request and the Trustee shall be
entitled to rely thereon.

Section 2.10. Temporary Notes. Until typewritten Notes are ready for delivery,
the Company may prepare and the Trustee shall authenticate temporary Notes upon
receipt of a written order of the Company in the form of an Officers’
Certificate. The Officers’ Certificate shall specify the amount of temporary
Notes to be authenticated and the date on which the temporary Notes are to be
authenticated. Temporary Notes shall be substantially in the form of typewritten
Notes but may have variations that the Company considers appropriate for
temporary Notes and so indicates in the Officers’ Certificate. Without
unreasonable delay, the Company shall prepare and the Trustee shall
authenticate, upon receipt of a written order of the Company pursuant to
Section 2.2, typewritten Notes in exchange for temporary Notes.

Section 2.11. Cancellation. The Company at any time may deliver Notes to the
Trustee for cancellation. The Registrar and the Paying Agent shall forward to
the Trustee any Notes surrendered to them for transfer, exchange or payment. The
Trustee, or at the direction of the Trustee, the Registrar or the Paying Agent,
and no one else, shall cancel and, at the written direction of the Company,
shall dispose, in its customary manner, of all Notes surrendered for transfer,
exchange, payment or cancellation. Subject to Section 2.7, the Company may not
issue new Notes to replace Notes that it has paid or delivered to the Trustee
for cancellation. If the Company shall acquire any of the Notes, such
acquisition shall not operate as a redemption or satisfaction of the
Indebtedness represented by such Notes unless and until the same are surrendered
to the Trustee for cancellation pursuant to this Section 2.11.

Section 2.12. Defaulted Interest. The Company shall pay interest on overdue
principal from time to time on demand at the rate of interest borne by the
Notes. The Company shall, to the extent lawful, pay interest on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the rate of interest borne by the Notes. All such
interest will be computed on the basis of a 360-day year comprised of twelve
30-day months, and, in the case of a partial month, the actual number of days
elapsed.

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest, plus (to the extent lawful) any interest payable on the
defaulted interest, to the Persons who are Holders on a subsequent special
record date, which special record date shall be the fifteenth day next preceding
the date fixed by the Company for the payment of defaulted interest or the next
succeeding Business Day if such date is not a Business Day. The Company shall
notify the Trustee in writing of the amount of defaulted interest proposed to be
paid on each Note and the date of the proposed payment (a “Default Interest
Payment Date”), and at the same time the Company shall deposit with the Trustee
an amount of money equal to the aggregate amount proposed to be paid in respect
of such defaulted interest or shall make arrangements satisfactory to the
Trustee for such deposit on or prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such defaulted interest as provided in this Section; provided, however, that
in no event shall the Company deposit monies proposed to be paid in respect of
defaulted interest later than 11:00 a.m. New York City time on the proposed
Default Interest Payment Date. At least 15 days before the subsequent special
record date, the Company shall mail (or cause to be mailed) to each Holder, as
of a recent date selected by the Company, with a copy to the Trustee at least 20
days prior to

 

- 14 -



--------------------------------------------------------------------------------

such special record date, a notice that states the subsequent special record
date, the Default Interest Payment Date and the amount of defaulted interest,
and interest payable on such defaulted interest, if any, to be paid.
Notwithstanding the foregoing, any interest which is paid prior to the
expiration of the 30-day period set forth in Section 6.1(1) shall be paid to
Holders as of the regular record date for the Interest Payment Date for which
interest has not been paid. Notwithstanding the foregoing, the Company may make
payment of any defaulted interest in any other lawful manner not inconsistent
with the requirements of any securities exchange on which the Notes may be
listed, and upon such notice as may be required by such exchange.

Section 2.13. CUSIP Number. In issuing the Notes, the Company may use a “CUSIP”
number, and, if so, the Trustee shall use the CUSIP number in notices of
redemption or exchange as a convenience to Holders; provided, however, that no
representation is hereby deemed to be made by the Trustee as to the correctness
or accuracy of the CUSIP number printed in the notice or on the Notes, and that
reliance may be placed only on the other identification numbers printed on the
Notes. The Company shall promptly notify the Trustee of any change in the CUSIP
number.

In the event that the Company shall issue and the Trustee shall authenticate any
Notes issued under this Indenture subsequent to the Issue Date pursuant to
Section 2.2, the Company shall use its reasonable efforts to obtain the same
“CUSIP” number for such Notes as is printed on the Notes outstanding at such
time and provide written notice to the Trustee to such effect; provided,
however, that if any series of Notes issued under this Indenture subsequent to
the Issue Date is determined, pursuant to an Opinion of Counsel of the Company
in a form reasonably satisfactory to the Trustee, to be a different class of
security than the Notes outstanding at such time for federal income tax or
securities laws purposes, the Company shall use its reasonable efforts to obtain
a “CUSIP” number for such Notes that is different than the “CUSIP” number
printed on the Notes then outstanding and cause such opinion to be delivered to
the Trustee. Notwithstanding the foregoing or any other provision herein to the
contrary, all Notes issued under this Indenture shall vote and consent together
on all matters as one class and no series of Notes will have the right to vote
or consent as a separate class on any matter.

Section 2.14. Deposit of Monies. Prior to 11:00 a.m. New York City time on each
Interest Payment Date, Maturity Date or Redemption Date, the Company shall have
deposited with the Paying Agent in immediately available funds money sufficient
to make cash payments, if any, due on such Interest Payment Date, Maturity Date
or Redemption Date, as the case may be, in a timely manner which permits the
Paying Agent to remit payment to the Holders on such Interest Payment Date,
Maturity Date or Redemption Date, as the case may be.

 

- 15 -



--------------------------------------------------------------------------------

Section 2.15. Restrictive Legends. Each Global Note and Physical Note that
constitutes a Restricted Security shall bear the Private Placement Legend on the
face thereof until after the second anniversary of the later of the Issue Date
(or in the case of any Initial Notes issued after the Issue Date, two years
after the date of initial issuance thereof) and the last date on which the
Company or any Affiliate of the Company was the owner of such Note (or any
predecessor security) (or such shorter period of time as permitted by Rule
144(k) under the Securities Act or any successor provision thereunder) (or such
longer period of time as may be required under the Securities Act or applicable
state securities laws in the opinion of counsel for the Company, unless
otherwise agreed by the Company and the Holder thereof).

Each Global Note shall also bear the legend as set forth in Exhibit C.

Section 2.16. Book-Entry Provisions for Global Security.

(a) The Global Notes initially shall (i) be registered in the name of the
Depositary or the nominee of such Depositary, (ii) be delivered to the Trustee
as custodian for such Depositary and (iii) bear the legend as set forth in
Exhibit C.

(b) Members of, or participants in, the Depositary (“Agent Members”) shall have
no rights under this Indenture with respect to any Global Note held on their
behalf by the Depositary, or the Trustee as its custodian, or under the Global
Notes, and the Depositary may be treated by the Company, the Trustee and any
Agent of the Company or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any Agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.

(c) Transfers of a Global Note shall be limited to transfers in whole, but not
in part, to the Depositary, its successors or their respective nominees.
Interests of beneficial owners in a Global Note may be transferred or exchanged
for Physical Notes in accordance with the rules and procedures of the Depositary
and the provisions of Section 2.17. In addition, Physical Notes shall be
transferred to all beneficial owners in exchange for their beneficial interests
in a Global Note if (i) the Depositary notifies the Company that it is unwilling
or unable to continue as Depositary for the Global Notes and a successor
depositary is not appointed by the Company within 90 days of such notice or
(ii) an Event of Default has occurred and is continuing and the Registrar has
received a written request from the Depositary to issue Physical Notes.

(d) In connection with any transfer or exchange of a portion of the beneficial
interest in a Global Note to beneficial owners pursuant to Section 2.16(c), the
Registrar shall (if one or more Physical Notes are to be issued) reflect on its
books and records the date and a decrease in the principal amount of such Global
Note in an amount equal to the principal amount of the beneficial interest in
the Global Note to be transferred, and the Company shall execute and the Trustee
shall authenticate and deliver, one or more Physical Notes of like tenor and
amount.

(e) In connection with the transfer of an entire Global Note to beneficial
owners pursuant to Section 2.16(c), such Global Note shall be deemed to be
surrendered to the Trustee for

 

- 16 -



--------------------------------------------------------------------------------

cancellation, and the Company shall execute and the Trustee shall authenticate
and deliver, to each beneficial owner identified by the Depositary in exchange
for its beneficial interest in the Global Note, an equal aggregate principal
amount of Physical Notes of authorized denominations.

(f) Any Physical Note constituting a Restricted Security delivered in exchange
for an interest in a Global Note pursuant to Section 2.16(c) shall, except as
otherwise provided by Section 2.17(a)(i)(x) and (c), bear the Private Placement
Legend.

(g) The Holder of a Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

Section 2.17. Special Transfer Provisions.

(a) Transfers to Non-QIB Institutional Accredited Investors and Non-U.S.
Persons. The following provisions shall apply with respect to the registration
of any proposed transfer of a Note constituting a Restricted Security to any
Institutional Accredited Investor which is not a QIB or to any Non-U.S. Person:

(i) the Registrar shall register the transfer of any Note constituting a
Restricted Security, whether or not such Note bears the Private Placement
Legend, if (x) the requested transfer is after the second anniversary of the
Issue Date (provided, however, that neither the Company nor any Affiliate of the
Company has held any beneficial interest in such Note, or portion thereof, or
predecessor security at any time on or prior to the second anniversary of the
Issue Date (or in the case of any Initial Notes issued after the Issue Date, two
years after the date of initial issuance thereof)) or (y) (1) in the case of a
transfer to an Institutional Accredited Investor which is not a QIB (excluding
Non-U.S. Persons), the proposed transferee has delivered to the Registrar a
certificate substantially in the form of Exhibit D hereto or (2) in the case of
a transfer to a Non-U.S. Person, the proposed transferor has delivered to the
Registrar a certificate substantially in the form of Exhibit E hereto; and

(ii) if the proposed transferee is an Agent Member and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the IAI Global Note or Regulation S Global Note, as the case
may be, upon receipt by the Registrar of (x) written instructions given in
accordance with the Depositary’s and the Registrar’s procedures and (y) the
appropriate certificate, if any, required by clause (y) of paragraph (i) above,
the Registrar shall register the transfer and reflect on its books and records
the date and an increase in the principal amount of the IAI Global Note or
Regulation S Global Note, as the case may be, in an amount equal to the
principal amount of Physical Notes to be transferred, and the Trustee shall
cancel the Physical Notes so transferred; and

(iii) if the proposed transferor is an Agent Member seeking to transfer an
interest in a Global Note, upon receipt by the Registrar of (x) written
instructions given in accordance with the Depositary’s and the Registrar’s
procedures and (y) the appropriate

 

- 17 -



--------------------------------------------------------------------------------

certificate, if any, required by clause (y) of paragraph (i) above, the
Registrar shall register the transfer and reflect on its books and records the
date and (A) a decrease in the principal amount of the Global Note from which
such interests are to be transferred in an amount equal to the principal amount
of the Notes to be transferred and (B) an increase in the principal amount of
the IAI Global Note or the Regulation S Global Note, as the case may be, to
which the interests are to be transferred in an amount equal to the principal
amount of the Notes to be transferred.

(b) Transfers to QIBS. The following provisions shall apply with respect to the
registration of any proposed transfer of a Note constituting a Restricted
Security to a QIB (excluding transfers to Non-U.S. Persons):

(i) the Registrar shall register the transfer of any Restricted Security if such
transfer is being made by a proposed transferor who has checked the box provided
for on the form of Note stating, or has otherwise advised the Company and the
Registrar in writing, that the sale has been made in compliance with the
provisions of Rule 144A to a transferee who has signed the certification
provided for on the form of Note stating, or has otherwise advised the Company
and the Registrar in writing, that it is purchasing the Note for its own account
or an account with respect to which it exercises sole investment discretion and
that it and any such account is a QIB within the meaning of Rule 144A, and is
aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as it
has requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A; and

(ii) if the proposed transferee is an Agent Member, and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in a Global Note, upon receipt by the Registrar of written
instructions given in accordance with the Depositary’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of such Global Note in an amount equal to the
principal amount of the Physical Notes to be transferred, and the Trustee shall
cancel the Physical Notes so transferred; and

(iii) if the proposed transferor is an Agent Member seeking to transfer an
interest in the IAI Global Note or the Regulation S Global Note, upon receipt by
the Registrar of written instructions given in accordance with the Depositary’s
and the Registrar’s procedures, the Registrar shall register the transfer and
reflect on its books and records the date and (A) a decrease in the principal
amount of the IAI Global Note or the Regulation S Global Note, as the case may
be, in an amount equal to the principal amount of the Notes to be transferred
and (B) an increase in the principal amount of the Global Note in an amount
equal to the principal amount of the Notes to be transferred.

(c) Restrictions on Transfer and Exchange of Global Notes. Notwithstanding any
other provisions of this Indenture, a Global Note may not be transferred as a
whole except by the Depositary to a nominee of the Depositary or by a nominee of
the Depositary to the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary.

 

- 18 -



--------------------------------------------------------------------------------

(d) Private Placement Legend. Upon the transfer, exchange or replacement of
Notes not bearing the Private Placement Legend, the Registrar shall deliver
Notes that do not bear the Private Placement Legend. Upon the transfer, exchange
or replacement of Notes bearing the Private Placement Legend, the Registrar
shall deliver only Notes that bear the Private Placement Legend unless (i) the
requested transfer is after the second anniversary of the Issue Date (provided,
however, that neither the Company nor any Affiliate of the Company has held any
beneficial interest in such Note, or portion thereof, or any predecessor
security at any time prior to or on the second anniversary of the Issue Date
(or, in the case of any Initial Notes issued after the Issue Date, two years
after the date of initial issuance thereof), or (ii) there is delivered to the
Registrar an Opinion of Counsel reasonably satisfactory to the Company and the
Trustee to the effect that neither such legend nor the related restrictions on
transfer are required in order to maintain compliance with the provisions of the
Securities Act.

(e) General. By its acceptance of any Note bearing the Private Placement Legend,
each Holder of such a Note acknowledges the restrictions on transfer of such
Note set forth in this Indenture and in the Private Placement Legend and agrees
that it will transfer such Note only as provided in this Indenture.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.16 or this Section 2.17. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time during the
Registrar’s normal business hours upon the giving of reasonable written notice
to the Registrar.

(f) Transfer of Notes Held by Affiliates. Any certificate (i) evidencing a Note
that has been transferred to an Affiliate of the Company within two years after
the Issue Date (or in the case of any Initial Notes issued after the Issue Date,
two years after the date of initial issuance thereof), as evidenced by a
notation on the Assignment Form for such transfer or in the representation
letter delivered in respect thereof or (ii) evidencing a Note that has been
acquired from an Affiliate of the Company (other than by an Affiliate of the
Company) in a transaction or a chain of transactions not involving any public
offering, shall, until two years after the last date on which the Company or any
Affiliate of the Company was an owner of such Note, in each case, bear the
Private Placement Legend, unless otherwise agreed by the Company (with written
notice thereof to the Trustee).

(g) Notice of Affiliate Purchases. In connection with the purchase or sale of
any Note or any beneficial interest therein by the Company or any Affiliate
thereof (other than a sale to the Initial Purchasers pursuant to the Purchase
Agreement, dated as of April 19, 2006, by and among the Company and the Initial
Purchasers), the Company shall file with the Trustee and Registrar a written
notice identifying the transaction as such for the purposes hereof.

 

- 19 -



--------------------------------------------------------------------------------

Section 2.18. Additional Interest Under Registration Rights Agreement. Under
certain circumstances, the Company shall be obligated to pay Additional Interest
to the Holders, all as set forth in Section 4 of the Registration Rights
Agreement. The terms thereof are hereby incorporated herein by reference.

ARTICLE III.

REDEMPTION

Section 3.1. Optional Redemption by the Company.

(a) Right to Redeem; Notice to Trustee. The Company, at its option, may redeem
the Notes in accordance with the provisions of paragraphs 5 and 6 of the Notes.
If the Company elects to redeem Notes pursuant to paragraph 5 of the Notes, it
shall notify the Trustee in writing of the Redemption Date, the principal amount
of Notes to be redeemed and the Redemption Price that would be in effect if such
Notes were being redeemed on the date of the notice. The Company shall give the
notice to the Trustee provided for in this Section 3.1(a) at least 30 days but
not more than 60 days before the Redemption Date (unless a shorter notice shall
be satisfactory to the Trustee).

(b) Notice of Redemption. At least 30 days but not more than 60 days before a
Redemption Date, the Company shall mail or cause to be mailed a notice of
redemption by first-class mail to the Trustee and to each Holder of Notes to be
redeemed at such Holder’s address as it appears on the Note register.

The notice shall identify the Notes to be redeemed and shall state:

(i) the Redemption Date;

(ii) the Redemption Price that would be in effect if such Notes were being
redeemed on the date of the notice;

(iii) the name and address of the Paying Agent;

(iv) that Notes called for redemption must be presented and surrendered to the
Paying Agent to collect the Redemption Price and any accrued interest;

(v) that interest on Notes called for redemption shall cease to accrue on and
after the Redemption Date and, unless the Company defaults in making the
redemption payment, the only remaining right of the Holder shall be to receive
payment of the Redemption Price upon presentation and surrender to the Paying
Agent of the Notes;

(vi) if fewer than all the outstanding Notes are to be redeemed, the certificate
number (if any) and principal amounts of the particular Notes to be redeemed;
and

(vii) the CUSIP number or numbers for the Notes called for redemption.

 

- 20 -



--------------------------------------------------------------------------------

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense. In such event, the Company will
provide the Trustee with the information required by clauses (i) through
(iii) and (vi).

(c) Effect of Notice of Redemption. Once notice of redemption is mailed, Notes
called for redemption become due and payable on the Redemption Date and at the
Redemption Price stated in the notice. Upon presentation and surrender to the
Paying Agent, Notes called for redemption shall be paid at the Redemption Price,
together with any accrued interest.

(d) Sinking Fund. There shall be no sinking fund provided for the Notes.

ARTICLE IV.

COVENANTS

Section 4.1. Payment of Notes. The Company will promptly pay or cause to be paid
the principal of, premium, if any, and interest, if any, on each of the Notes at
the places and time and in the manner provided in the Notes and this Indenture.
An installment of principal, premium or interest will be considered paid on the
date it is due if the Trustee or Paying Agent holds on that date in accordance
with this Indenture money designated for and sufficient to pay the installment
then due.

The Company will pay or cause to be paid interest on overdue principal at the
rate specified in the Notes; it will also pay interest on overdue installments
of interest at the same rate, to the extent lawful.

Section 4.2. Reporting. The Company will file with the Trustee within 15 days
after filing with the SEC, copies of its annual reports and of the information,
documents, and other reports (or copies of such portions of any of the foregoing
as the SEC may by rules and regulations prescribe) which the Company is required
to file with the SEC pursuant to Section 13 or 15(d) of the Exchange Act. The
Company also will comply with the other provisions of TIA Section 314(a).

Section 4.3. Corporate Existence. Subject to Article V, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence, rights (charter and statutory) and franchises;
provided, however, that the Company will not be required to preserve any such
right or franchise if the Board of Directors determines that the preservation of
the right or franchise is no longer desirable in the conduct of the business of
the Company and that its loss will not be disadvantageous in any material
respect to the Holders of the Notes.

Section 4.4. Compliance Certificate. The Company will deliver to the Trustee
within 120 days after the end of each fiscal year of the Company an Officers’
Certificate stating that in the course of the performance by the signers of
their duties as Officers of the Company they would normally have knowledge of
any Default or Event of Default by the Company and whether or not the signers
know of any Default or Event of Default that occurred during the fiscal year. If
they do, the certificate will describe the default or Event of Default, its
status and

 

- 21 -



--------------------------------------------------------------------------------

what action the Company is taking or proposes to take with respect thereto. The
Company also will comply with TIA Section 314(a)(4). For the purposes of this
provision of the Indenture, compliance is determined without regard to any grace
period or requirement of notice under the Indenture.

Section 4.5. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Indenture.

Section 4.6. Limitations on Liens. The Company shall not, nor shall it permit
any Restricted Subsidiary to, create, assume, incur or suffer to exist any Lien,
upon any of its properties or assets, whether owned on the Issue Date or
thereafter acquired, unless (1) if such Lien secures Indebtedness which is pari
passu with the Notes, then the Notes are secured on an equal and ratable basis
with the obligation so secured until such time as such obligation is no longer
secured by a Lien, (2) if such Lien secures Indebtedness which is subordinated
to the Notes, then the Notes are secured and the Lien securing such Indebtedness
is subordinated to the Lien granted to the holders of the Notes to the same
extent as such Indebtedness is subordinated to the Notes or (3) such Lien is a
Permitted Lien (as defined below).

The following Liens constitute “Permitted Liens”:

(a) Liens on property of a Person existing at the time such Person is merged
into or consolidated with or otherwise acquired by the Company or any Restricted
Subsidiary, provided that such Liens were in existence prior to, and were not
created in contemplation of, such merger, consolidation or acquisitions and do
not extend to any assets other than those of the Person merged into or
consolidated with the Company or a Restricted Subsidiary;

(b) Liens on property existing at the time of acquisition thereof by the Company
or any Restricted Subsidiary; provided that such Liens were in existence prior
to, and were not created in contemplation of, such acquisition and do not extend
to any assets other than the property acquired;

(c) Liens imposed by law such as carriers’, warehouseman’s or mechanics’ Liens,
and other Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds or other obligations of a like nature incurred
in the ordinary course of business;

(d) Liens incurred in connection with pollution control, industrial revenue,
water, sewage or any similar bonds;

(e) Liens securing Indebtedness representing, or incurred to finance, the cost
of acquiring, constructing or improving any assets, provided that the principal
amount of such Indebtedness does not exceed 100% of such cost, including
construction charges;

(f) Liens securing Indebtedness (A) between a Restricted Subsidiary and the
Company, or (B) between Restricted Subsidiaries;

 

- 22 -



--------------------------------------------------------------------------------

(g) Liens incurred in the ordinary course of business to secure performance of
obligations with respect to statutory or regulatory requirements, performance or
return-of-money bonds, surety bonds or other obligations of a like nature, in
each case which are not incurred in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property and which do not in the aggregate impair in any material respect the
use of property in the operation of the Company’s business taken as a whole;

(h) pledges or deposits under workmen’s compensation laws, unemployment
insurance laws or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of indebtedness) or leases
to which the Company or any Restricted Subsidiary is a party, or deposits to
secure public or statutory obligations of the Company or of any Restricted
Subsidiary or deposits for the payment of rent, in each case incurred in the
ordinary course of business;

(i) Liens granted to any bank or other institution on the payments to be made to
such institution by the Company or any Subsidiary pursuant to any interest rate
swap or similar agreement or foreign currency hedge, exchange or similar
agreement designed to provide protection against fluctuations in interest rates
and currency exchange rates, respectively, provided that such agreements are
entered into in, or are incidental to, the ordinary course of business;

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s Liens, rights of set off or similar rights and remedies;

(k) Liens arising from the Uniform Commercial Code financing statements
regarding leases;

(l) Liens securing indebtedness incurred to finance the acquisition,
construction, improvement, development or expansion of a property which is given
within 180 days of the acquisition, construction, improvement, development or
expansion of such property and which is limited to such property;

(m) Liens incurred in connection with Non-Recourse Indebtedness;

(n) Liens existing on the Issue Date;

(o) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;

(p) Liens securing refinancing Indebtedness; provided that any such Lien does
not extend to or cover any property or assets other than the property or assets
securing Indebtedness so refunded, refinanced or extended;

(q) easements, rights-of-way and other similar encumbrances incurred in the
ordinary course of business and encumbrances consisting of zoning restrictions,
licenses, restrictions on the use of property or minor imperfections in title
thereto which, in the aggregate, are not

 

- 23 -



--------------------------------------------------------------------------------

material in amount, and which do not in any case materially detract from the
Company’s properties subject thereto; and

(r) any extensions, substitutions, modifications, replacements or renewals of
the Permitted Liens described above.

Notwithstanding the foregoing, the Company may, and may permit any Restricted
Subsidiary to, create, assume, incur or suffer to exist any Lien upon any of its
properties or assets without equally and ratably securing the Notes if the
aggregate amount of all Indebtedness then outstanding secured by such Lien and
all similar Liens, together with the aggregate net sale proceeds from all
Sale-Leaseback Transactions which are not Permitted Sale-Leaseback Transactions,
does not exceed 20% of the total consolidated stockholders’ equity of the
Company as shown on the most recent consolidated balance sheet that is contained
or incorporated in the latest annual report on Form 10-K (or equivalent report)
or quarterly report on Form 10-Q (or equivalent report) filed with the SEC, and
is as of a date not more than 181 days prior to the date of determination, in
the case of the consolidated balance sheet contained or incorporated in an
annual report on Form 10-K, or 135 days prior to the date of determination, in
the case of the consolidated balance sheet contained in the quarterly report on
Form 10-Q; provided that Indebtedness secured by Permitted Liens shall not be
included in the amount of such secured Indebtedness.

Section 4.7. Sale-Leaseback Transactions. The Company shall not, and shall not
permit any Restricted Subsidiary to, after the date hereof, enter into any
Sale-Leaseback Transaction other than Permitted Sale-Leaseback Transactions (as
defined below). The following Sale-Leaseback Transactions constitute “Permitted
Sale-Leaseback Transactions”:

(a) a Sale-Leaseback Transaction involving the leasing by the Company or any
Restricted Subsidiary of model homes in the Company’s (including its
Subsidiaries’) communities;

(b) a Sale-Leaseback Transaction relating to a property entered into within 180
days after the later of the date of acquisition of such property by the Company
or a Restricted Subsidiary or the date of the completion of construction or
commencement of full operations on such property, whichever is later;

(c) a Sale-Leaseback Transaction where the Company, within 365 days after such
Sale-Leaseback Transaction, applies or causes to be applied to the retirement of
any Funded Debt of the Company or any Restricted Subsidiary (other than Funded
Debt which by its terms or the terms of the instrument by which it was issued is
subordinate in right of payment to the Notes) proceeds of the sale of such
property, but only to the extent of the amount of proceeds so applied;

(d) a Sale-Leaseback Transaction where the Company or any Restricted Subsidiary
would, on the effective date of such sale or transfer, be entitled, pursuant to
this Indenture, to issue, assume or guarantee Indebtedness secured by a Lien
upon the relevant property, at least equal in amount to the then present value
(discounted at the actual rate of interest of the

 

- 24 -



--------------------------------------------------------------------------------

Sale-Leaseback Transaction) of the obligation for the net rental payments in
respect of such Sale-Leaseback Transaction without equally and ratably securing
the Notes;

(e) a Sale-Leaseback Transaction between the Company and any Restricted
Subsidiary or among Restricted Subsidiaries, provided that the lessor shall be
the Company or a wholly-owned Restricted Subsidiary; and

(f) a Sale-Leaseback Transaction which has a lease of no more than three years
in length.

Notwithstanding the foregoing, the Company may, and may permit any Restricted
Subsidiary to, effect any Sale-Leaseback Transaction involving any real or
tangible personal property which is not a Permitted Sale-Leaseback Transaction,
provided that the aggregate net sales proceeds from all Sale-Leaseback
Transactions which are not Permitted Sale-Leaseback Transactions, together with
all Indebtedness secured by Liens other than Permitted Liens, does not exceed
20% of the total consolidated stockholders’ equity of the Company as shown on
the most recent consolidated balance sheet that is contained or incorporated in
the latest annual report on Form 10-K (or equivalent report) or quarterly report
on Form 10-Q (or equivalent report) filed with the SEC, and is as of a date not
more than 181 days prior to the date of determination, in the case of the
consolidated balance sheet contained or incorporated in an annual report on Form
10-K, or 135 days prior to the date of determination, in the case of the
consolidated balance sheet contained in the quarterly report on Form 10-Q.

Section 4.8. Furnishing Guarantees. The Company shall cause any Subsidiary
formed or acquired after the Issue Date, other than its finance company
Subsidiaries and any foreign Subsidiaries, that guarantees any Indebtedness of
the Company or any other Subsidiary, other than guarantees by Subsidiaries of
U.S. Home Corporation solely of U.S. Home Corporation’s obligations as a
guarantor under the Senior Credit Facility, to become a Guarantor by causing, as
promptly as practicable, but in any event not later than the date on which such
Subsidiary becomes a guarantor of any other Indebtedness of the Company or any
Subsidiary, such Subsidiary to execute and deliver to the Trustee a Guarantee in
substantially the form of Exhibit F hereto and the Company shall furnish to the
Trustee an Officers’ Certificate stating that all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with, and an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent have been complied with.

ARTICLE V.

SUCCESSOR CORPORATION

Section 5.1. Company May Consolidate, etc., Only on Certain Terms. The Company
will not consolidate with or merge into any other corporation or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, unless:

(1) the corporation formed by the consolidation or into which the Company is
merged or the person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Company substantially as an entirety will be a
corporation organized and existing under the laws of the United States of
America, a State of the

 

- 25 -



--------------------------------------------------------------------------------

United States of America or the District of Columbia and expressly assumes, by
one or more supplemental indentures, executed and delivered to the Trustee, in
form satisfactory to the Trustee, the due and punctual payment of the principal
of, premium, if any, and interest, if any, on all the Notes and the performance
of every covenant of this Indenture to be performed or observed by the Company;

(2) immediately after giving effect to the transaction, no Event of Default, and
no event which, after notice or lapse of time or both, would become an Event of
Default, will have occurred and be continuing; and

(3) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that the consolidation, merger, conveyance,
transfer or lease and the supplemental indenture (or the supplemental indentures
together) comply with this Article and that all the conditions precedent
relating to the transaction set forth in this Section have been fulfilled.

Section 5.2. Successor Corporation Substituted. Upon any event described in
Section 5.1, the successor corporation will succeed to, and be substituted for,
and may exercise every right and power of, the Company under this Indenture,
and, except in connection with a lease transaction, the predecessor corporation
will be relieved of all obligations and covenants under this Indenture.

ARTICLE VI.

DEFAULTS AND REMEDIES

Section 6.1. Events of Default.

An “Event of Default” occurs if:

(1) there is a default by the Company in the payment when due of interest on the
Notes, which default continues for a period of 30 days;

(2) there is a default by the Company in the payment when due of the principal
or Redemption Price due with respect to the Notes;

(3) there is a default by the Company or any Restricted Subsidiary with respect
to its obligation to pay Indebtedness for borrowed money (other than any
Non-Recourse Indebtedness), which default shall have resulted in the
acceleration of, or be a failure to pay at final maturity, Indebtedness
aggregating more than $50 million;

(4) there is a failure to perform any other covenant or warranty of the Company
herein, which continues for 30 days after written notice;

(5) final judgments or orders are rendered against the Company or any Restricted
Subsidiary which require the payment by the Company or any Restricted Subsidiary
of an amount (to the extent not covered by insurance) in excess of $50 million

 

- 26 -



--------------------------------------------------------------------------------

and such judgments or orders remain unstayed or unsatisfied for more than 60
days and are not being contested in good faith by appropriate proceedings;

(6) the Company or any Restricted Subsidiary, pursuant to any Bankruptcy Law
applicable to the Company or such Restricted Subsidiary: (A) commences a
voluntary case; (B) consents to the entry of an order for relief against it in
an involuntary case against it; (C) consents to the appointment of a Custodian
of it or for any substantial part of its property; or (D) makes a general
assignment for the benefit of its creditors; or

(7) a court of competent jurisdiction enters an order or decree under any
applicable Bankruptcy Law: (A) for relief in an involuntary case against the
Company or any Restricted Subsidiary; (B) appointing a Custodian of the Company
or any Restricted Subsidiary or for any substantial part of its respective
property; or (C) ordering the winding up or liquidation of the Company or any
Restricted Subsidiary; and the order or decree remains unstayed and in effect
for 90 days.

Each of the occurrences described in clauses (1) through (7) will constitute an
Event of Default whatever the reason for the occurrence and whether it is
voluntary or involuntary or is effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body.

The term “Bankruptcy Law” means Title 11 of the United States Code or any
similar United States Federal or State law for the relief of debtors. The term
“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

A Default under clause (4) of this Section is not an Event of Default until the
Trustee notifies the Company, or the Holders of at least 25% in principal amount
of the then outstanding Notes with regard to which the Company has failed to
comply with a covenant or agreement notify the Company and the Trustee, of the
Default and the Company does not cure the Default within 30 days after the
giving of the notice. The notice must specify the Default, demand that it be
remedied and state that the notice is a “Notice of Default.”

The Company will deliver to the Trustee, within 20 days after it occurs, written
notice in the form of an Officers’ Certificate of any event of which the Company
is aware which with the giving of notice and the lapse of time would become an
Event of Default under clause (4), its status and what action the Company is
taking or proposes to take with respect to it.

Section 6.2. Acceleration of Maturity; Rescission and Annulment. If an Event of
Default occurs and is continuing, unless the principal of the Notes has already
become due and payable, the Trustee by notice to the Company, or the Holders of
not less than 25 percent in aggregate principal amount of the Notes then
outstanding by notice to the Company and the Trustee, may declare the
outstanding principal of the Notes and any accrued and unpaid interest through
the date of such declaration on all of the Notes to be immediately due and
payable. Upon such a declaration, such outstanding principal amount and accrued
and unpaid interest, if any, shall be due and payable immediately. If an Event
of Default specified in Section 6.1(6) or (7) of this Indenture occurs and is
continuing, the outstanding principal amount of the Notes shall

 

- 27 -



--------------------------------------------------------------------------------

automatically become and be immediately due and payable without any declaration
or other act on the part of the Trustee or any Holders. The Holders of a
majority in aggregate principal amount of the Notes then outstanding, on behalf
of the Holders of all of the Notes, by notice to the Company and the Trustee
(and without notice to any other Holder), may rescind any acceleration and its
consequences if the rescission would not conflict with any judgment or decree
and if all existing Events of Default have been cured or waived except
nonpayment of the outstanding principal amount of any of the Notes that has
become due solely as a result of acceleration and if all amounts due to the
Trustee under Section 7.7 of this Indenture have been paid. No such rescission
shall affect any subsequent Default or Event of Default or impair any right
consequent thereto.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Company, the Holders of Notes, and the Trustee shall be restored respectively to
their several positions and rights hereunder and all rights, remedies and powers
of the Company, the Holders of Notes, and the Trustee shall continue as though
no such proceeding had been taken.

The Trustee shall within 90 days after a Trust Officer has knowledge of the
occurrence of a Default or any Event of Default, mail to all Holders, as the
names and addresses of such Holders appear upon the Note register, notice of all
Defaults or Events of Default known to a Trust Officer, unless such Default or
Event of Default is cured or waived before the giving of such notice and
provided that, except in the case of default in the payment of the principal,
interest or Redemption Price, as the case may be, on any of the Notes, the
Trustee shall be protected in withholding such notice if and so long as a trust
committee of directors and/or officers of the Trustee in good faith determines
that the withholding of such notice is in the interest of the Holders.

The Holders of a majority in principal amount of the Notes then outstanding
shall have the right to direct the time, method and place of conducting any
proceedings for any remedy available to the Trustee, subject to the limitations
specified herein.

Section 6.3. Other Remedies. If an Event of Default as to the Notes occurs and
is continuing, the Trustee may pursue any available remedy to collect the
payment of principal of, premium, if any, and interest, if any, on the Notes or
to enforce the performance of any provision under this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Securityholder in exercising any right or remedy accruing
upon an Event of Default will not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.

Section 6.4. Waiver of Existing Defaults. The Holders of a majority in aggregate
principal amount of the Notes then outstanding, on behalf of the Holders of all
the Notes, by notice to the Trustee may consent to the waiver of any past
Default with regard to the Notes and

 

- 28 -



--------------------------------------------------------------------------------

its consequences except (i) a default in the payment of interest or premium, if
any, on, or the principal of, Notes, or (ii) a default in respect of a covenant
or a provision that under Section 9.2 cannot be modified or amended without the
consent of the Holders of all Notes then outstanding. The defaults described in
clauses (i) and (ii) in the previous sentence may be waived with the consent of
the Holders of all Notes then outstanding. When a Default or Event of Default is
waived, it is deemed cured and not continuing, but no waiver will extend to any
subsequent or other Default or impair any consequent right.

Section 6.5. Control by Majority. The Holders of a majority in principal amount
of the Notes then outstanding may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee with regard to
the Notes or of exercising any trust or power conferred on the Trustee with
regard to the Notes. However, the Trustee may refuse to follow any direction
that conflicts with law or this Indenture or, subject to Section 7.1, that the
Trustee determines is unduly prejudicial to the rights of other Holders or that
would involve the Trustee in personal liability provided, however, that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction. Prior to taking any action as a result of a
direction given under this Section, the Trustee will be entitled to
indemnification satisfactory to it in its sole discretion against all losses and
expenses caused by taking or not taking that action.

Section 6.6. Payments of Notes on Default; Suit Therefor. The Company covenants
that upon the occurrence of an Event of Default described in Section 6.1(1) or
(2), then, upon demand of the Trustee, the Company will pay to the Trustee, for
the benefit of the Holders of the Notes, the whole amount that will then have
become due and payable on all such Notes for principal, premium, if any, and
interest, with interest on the overdue principal and premium, if any, and (to
the extent that payment of such interest is enforceable under applicable law) on
the overdue installments of interest at the rate borne by the Notes; and, in
addition, such further amount as will be sufficient to cover the costs and
expenses of collection, including reasonable compensation to the Trustee, its
agents, attorneys and counsel, and any expenses or liabilities incurred by the
Trustee hereunder other than through its negligence or bad faith. Until such
demand by the Trustee, the Company may pay the principal of and premium, if any,
and interest on the Notes to the registered Holders, whether or not the Notes
are overdue.

Section 6.7. Limitation on Suits. A Holder may not pursue any remedy with
respect to this Indenture unless:

(1) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

(2) the Holders of at least 25% in principal amount of the Notes then
outstanding make a written request to the Trustee to pursue the remedy;

(3) such Holder or Holders offer to the Trustee reasonable security or indemnity
satisfactory to the Trustee against any loss, liability or expense;

 

- 29 -



--------------------------------------------------------------------------------

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity, and the Event of Default has
not been waived; and

(5) the Trustee has received no contrary direction from the Holders of a
majority in principal amount of the Notes then outstanding during such 60-day
period.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

Section 6.8. Collection Suit by Trustee. If an Event of Default in payment of
principal, premium, if any, or interest, if any, specified in clause (1) or
(2) of Section 6.1 occurs and is continuing, the Trustee may recover judgment in
its own name and as trustee of an express trust against the Company for the
whole amount of principal, premium, if any, and interest remaining unpaid
(together with interest on that unpaid interest to the extent lawful) and the
amounts provided for in Section 7.7.

Section 6.9. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and the Holders allowed in any judicial
proceedings relative to the Company, its creditors or its property and, unless
prohibited by law or applicable regulations, may vote on behalf of the Holders
in any election of a trustee in bankruptcy or other person performing similar
functions, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make payments to the Trustee and, if the Trustee
consents to the making of such payments directly to the Holders, to pay to the
Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and its counsel, and any
other amounts due the Trustee under Section 7.7.

Section 6.10. Restoration of Positions. If a judicial proceeding by the Trustee
or a Holder to enforce any right or remedy under this Indenture is dismissed or
decided favorably to the Company, except as otherwise provided in the judicial
proceeding, the Company, the Trustee and the Holders will be restored to the
positions they would have been in if the judicial proceeding had not been
instituted.

Section 6.11. Priorities. If the Trustee collects any money pursuant to this
Article VI with respect to the Notes, it will pay out the money or property in
the following order:

FIRST: to the Trustee for amounts due under Section 7.7;

SECOND: to the Holders for amounts due and unpaid on the Notes for principal,
premium and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Notes for principal, premium and
interest, respectively; and

THIRD: to the Company.

The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section. At least 15 days before the record date, the
Company will mail

 

- 30 -



--------------------------------------------------------------------------------

to each Holder and the Trustee a notice that states the record date, the payment
date and the amount to be paid.

Section 6.12. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture, or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section 6.12 does not apply to a suit by the Trustee, a
suit by a Holder pursuant to Section 6.7, or a suit by Holders of in aggregate
more than 10% in principal amount of the Notes then outstanding, or to any suit
instituted by any Holder for the enforcement of the payment of the principal of,
premium, if any, or interest on any Note held by that Holder on or after the due
date provided in the Note.

Section 6.13. Stay, Extension or Usury Laws. The Company agrees (to the extent
that it may lawfully do so) that it will not at any time insist upon, or plead,
or in any manner whatsoever claim, and will resist any and all efforts to be
compelled to take the benefit or advantage of, any stay or extension law or any
usury or other law, wherever enacted, now or at any subsequent time in force,
which would prohibit or forgive the Company from paying all or any portion of
the principal of, premium, if any, and/or interest on any of the Notes as
contemplated in this Indenture, or which may affect the covenants or performance
of this Indenture, and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law and agrees that
it will not hinder, delay or impede the execution of any power granted to the
Trustee in this Indenture, but (to the extent that it may lawfully do so) will
suffer and permit the execution of any such power as though no such law had been
enacted.

Section 6.14. Liability of Stockholders, Officers, Directors and Incorporators.
No stockholder, officer, director or incorporator, as such, past, present or
future, of the Company, or any of its successor corporations, will have any
personal liability in respect of the Company’s obligations under this Indenture
or any Notes by reason of his or its status as such stockholder, officer,
director or incorporator; provided, however, that nothing in this Indenture or
in the Notes will prevent recourse to and enforcement of the liability of any
stockholder or subscriber to Capital Stock in respect of shares of Capital Stock
which have not been fully paid up.

ARTICLE VII.

TRUSTEE

Section 7.1. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee will
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in their exercise as a prudent man would exercise or
use under the circumstances in the conduct of his own affairs.

 

- 31 -



--------------------------------------------------------------------------------

(b) Except during the continuance of an Event of Default:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
will be read into this Indenture against the Trustee; and

(ii) the Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed in them, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture in
the absence of bad faith on the Trustee’s part; provided, however, that the
Trustee will examine the certificates and opinions to determine whether or not
they substantially conform to the requirements of this Indenture.

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.1;

(2) the Trustee will not be liable for any error of judgment made in good faith
by a Trust Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts;

(3) the Trustee will not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.5; and

(4) the Trustee will not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
under this Indenture or in the exercise of any of its rights or powers, if it
has reasonable grounds to believe repayment of the funds or adequate indemnity
against the risk or liability is not reasonably assured to it.

(d) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee is subject to the provisions
of this Section 7.1 and to the provisions of the TIA.

(e) The Trustee may refuse to perform any duty or exercise any right or power
unless it receives indemnity satisfactory to it against any loss, liability or
expense.

(f) The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree with the Company. Money and Government
Obligations held in trust by the Trustee need not be segregated from other funds
or items except to the extent required by law.

 

- 32 -



--------------------------------------------------------------------------------

Section 7.2. Rights of Trustee.

(a) The Trustee may rely on any document believed by it to be genuine and to
have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel which conforms to Section 11.5. The Trustee
will not be liable for any action it takes or omits to take in good faith in
reliance on such an Officers’ Certificate or Opinion of Counsel.

(c) The Trustee may act through agents and will not be responsible for the
misconduct or negligence of any agent appointed with due care.

(d) The Trustee will not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers,
except conduct which constitutes willful misconduct, negligence or bad faith.

(e) The Trustee may consult with counsel, and the Trustee will not be liable for
any action it takes or omits in reliance on, and in accordance with, written
advice of counsel.

(f) The Trustee will not be required to investigate any facts or matters stated
in any document, but if it decides to investigate any matters or facts, the
Trustee or its agents or attorneys will be entitled to examine the books,
records and premises of the Company.

Section 7.3. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Company or any of its affiliates with the same rights it would have if
it were not Trustee. Any Paying Agent, Registrar, co-registrar or co-paying
agent may do the same with like rights. However, the Trustee must comply with
Sections 7.10 and 7.11.

Section 7.4. Trustee’s Disclaimer. The Trustee (i) is not responsible for and
makes no representation as to the validity or adequacy of this Indenture,
(ii) will not be accountable for the Company’s use of the proceeds from the
Notes, and (iii) will not be responsible for any statement of the Company in
this Indenture, other than the Trustee’s certificate of authentication, or in
any document used in the sale of the Notes, other than statements, if any,
provided in writing by the Trustee for use in such a document.

Section 7.5. Notice of Defaults. The Trustee will give to the Holders notice of
any Default with regard to the Notes known to the Trustee, within 90 days after
it occurs; provided, that, except in the case of a Default in the payment of the
principal of, or premium, if any, or interest on any Note, the Trustee will be
protected in withholding notice of the Default if and so long as a committee of
its Trust Officers in good faith determines that the withholding of the notice
is in the interests of the Holders.

Section 7.6. Reports by Trustee. Within 60 days after each November 30 beginning
with the November 30 following the date of this Indenture, the Trustee will mail
to each Holder, at the name and address which appears on the registration books
of the Company, and to each Holder who has, within the two years preceding the
mailing, filed that person’s name and address with the Trustee for that purpose
and each Holder whose name and address have been

 

- 33 -



--------------------------------------------------------------------------------

furnished to the Trustee pursuant to Section 2.5, a brief report dated as of
that November 30 which complies with TIA Section 313(a). The Trustee also will
comply with TIA Section 313(b).

A copy of each report will at the time of its mailing to Holders be filed with
each stock exchange on which the Notes are listed and also with the SEC. The
Company will promptly notify the Trustee when the Notes are listed on any stock
exchange and of any delisting of the Notes.

Section 7.7. Compensation and Indemnity. The Company will pay to the Trustee
from time to time reasonable compensation for its services. The Trustee’s
compensation will not be limited by any law on compensation of a trustee of an
express trust. The Company will reimburse the Trustee upon request for all
reasonable out-of-pocket expenses incurred or made by it, including costs of
collection, in addition to the compensation for its services. Those expenses
will include the reasonable compensation and expenses, disbursements and
advances of the Trustee’s agents, counsel, accountants and experts. The Company
will indemnify the Trustee against any and all loss, liability or expense
(including reasonable attorneys’ fees) incurred by it in connection with the
administration of the trust created by this Indenture and the performance of its
duties under this Indenture. The Trustee will notify the Company promptly of any
claim for which it may seek indemnity. Failure by the Trustee to so notify the
Company will not relieve the Company of its obligations under this Section. The
Company will defend the claim and the Trustee may have separate counsel and the
Company will pay the fees and expenses of such counsel. The Company need not pay
for any settlement made without its consent. The Company need not reimburse any
expense or indemnify against any loss, expense or liability incurred by the
Trustee to the extent it is due to the Trustee’s own willful misconduct,
negligence or bad faith.

To secure the Company’s obligation to make payments to the Trustee under this
Section 7.7, the Trustee will have a lien prior to the Notes on all money or
property held or collected by the Trustee, other than money or property held in
trust to pay principal or interest on the Notes. Those obligations of the
Company will survive the satisfaction and discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in clause (6) or (7) of Section 6.1 occurs, the expenses and the
compensation for the services of the Trustee are intended to constitute expenses
of administration under any Bankruptcy Law.

For purposes of this Section 7.7, “Trustee” will include any predecessor
Trustee, but the willful misconduct, negligence or bad faith of any Trustee will
not affect the rights of any other Trustee under this Section 7.7.

Section 7.8. Replacement of Trustee. The Trustee may resign at any time by so
notifying the Company. The Holders of a majority in aggregate principal amount
of the Notes then outstanding may remove the Trustee by so notifying the Trustee
and the Company and may appoint a successor Trustee. The Company may remove the
Trustee if:

(1) the Trustee fails to comply with Section 7.10;

 

- 34 -



--------------------------------------------------------------------------------

(2) the Trustee is adjudged bankrupt or insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

(4) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company will promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the Notes then outstanding may appoint
a successor Trustee to replace the successor Trustee appointed by the Company.

No removal or appointment of a Trustee will be valid if that removal or
appointment would conflict with any law applicable to the Company.

A successor Trustee will deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Immediately after that, the retiring
Trustee will, subject to the lien provided for in Section 7.7, transfer all
property held by it as a Trustee to the successor Trustee, the resignation or
removal of the retiring Trustee will become effective, and the successor Trustee
will have all the rights, powers and duties of the Trustee under this Indenture.
A successor Trustee will mail notice of its succession to each Holder.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of a majority in aggregate principal amount of the Notes then outstanding may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.7 will continue for the benefit of the
retiring Trustee.

Section 7.9. Successor Trustee by Merger, etc. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all of its corporate
trust assets to, another Person, the resulting, surviving or transferee Person
will, without any further act, be the successor Trustee.

If at the time a successor by merger, conversion or consolidation to the Trustee
succeeds to the trusts created by this Indenture any of the Notes have been
authenticated but not delivered, the successor to the Trustee may adopt the
certificate of authentication of the predecessor Trustee, and deliver the Notes
which were authenticated by the predecessor Trustee; and if at that time any of
the Notes have not been authenticated, the successor to the Trustee may
authenticate those Notes either in the name of the predecessor or in its own
name as the

 

- 35 -



--------------------------------------------------------------------------------

successor to the Trustee; and in either case the certificates of authentication
will have the full force provided in this Indenture for certificates of
authentication.

Section 7.10. Eligibility; Disqualification. The Trustee will at all times
satisfy the requirements of TIA Section 310(a). The Trustee will at all times
have a combined capital and surplus of at least $50,000,000 as set forth in its
most recently published annual report of condition, which will be deemed for
this paragraph to be its combined capital and surplus. The Trustee will comply
with TIA Section 310(b), including the optional provision permitted by the
second sentence of TIA Section 310(b)(9).

Section 7.11. Preferential Collection of Claims. The Trustee will comply with
TIA Section 311(a), excluding any creditor relationship listed in TIA
Section 311(b). A Trustee who has resigned or been removed will be subject to
TIA Section 311(a) to the extent indicated.

ARTICLE VIII.

DISCHARGE OF INDENTURE

Section 8.1. Termination of the Company’s Obligations. When (1) the Company
shall deliver to the Trustee for cancellation all Notes theretofore
authenticated (other than any Notes which have been destroyed, lost or stolen
and in lieu of or in substitution for which other Notes shall have been
authenticated and delivered) and not theretofore canceled, or (2) all the Notes
not theretofore canceled or delivered to the Trustee for cancellation shall have
become due and payable, or are by their terms to become due and payable within
one year, whether at stated maturity or upon redemption and the Company shall
deposit with the Trustee, in trust, monies and/or U.S. Government Obligations
sufficient to pay at the Maturity Date or Redemption Date, as applicable, all
sums which will become due with regard to all Notes theretofore authenticated
(other than any Notes which shall have been mutilated, destroyed, lost or stolen
and in lieu of or in substitution for which other Notes shall have been
authenticated and delivered) and not theretofore canceled or delivered to the
Trustee for cancellation, including the principal amount and interest accrued to
the Maturity Date or Redemption Date, as applicable, and if the Company shall
also pay or cause to be paid all other sums payable hereunder by the Company,
then this Indenture shall cease to be of further effect with respect to the
Notes (except as to (i) remaining rights of registration of transfer,
substitution and exchange of Notes, (ii) rights hereunder of Holders to receive
payments of the principal amount, including interest due with respect to the
Notes and the other rights, duties and obligations of Holders, as beneficiaries
hereof with respect to the amounts, if any, so deposited with the Trustee and
(iii) the rights, obligations and immunities of the Trustee under this Indenture
with respect to the Notes), and the Trustee, on demand of the Company
accompanied by an Officers’ Certificate and an Opinion of Counsel as required by
Section 8.3 and at the cost and expense of the Company, shall execute proper
instruments acknowledging satisfaction of and discharging this Indenture with
respect to the Notes; the Company, however, hereby agrees to reimburse the
Trustee for any costs or expenses thereafter reasonably and properly incurred by
the Trustee, and to compensate the Trustee for any services thereafter
reasonably and properly rendered by the Trustee, in connection with this
Indenture or the Notes.

 

- 36 -



--------------------------------------------------------------------------------

Section 8.2. Application of Trust Money. Subject to Section 8.4, the Trustee
will hold in trust money or U.S. Government Obligations deposited with it
pursuant to Section 8.1. It will apply the deposited money and the money from
the U.S. Government Obligations through the Paying Agent and in accordance with
this Indenture to the payment of principal of, premium, if any, and interest, if
any, on the Notes with regard to which the money or U.S. Government Obligations
were deposited.

Section 8.3. Officers’ Certificate; Opinion of Counsel. Upon any application or
demand by the Company to the Trustee to take any action under Section 8.1, the
Company shall furnish to the Trustee an Officers’ Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent have been complied
with.

Each such Officers’ Certificate and Opinion of Counsel provided for in this
Indenture and delivered to the Trustee with respect to compliance with a
condition or covenant pursuant to the previous paragraph shall comply with the
provisions of Section 11.5.

Section 8.4. Repayment to the Company. The Trustee and the Paying Agent will
promptly pay to the Company upon request any excess money or securities held by
them at any time. The Trustee and the Paying Agent will pay to the Company upon
request any money held by them for the payment of principal, premium or interest
that remains unclaimed for two years. After such payment, all liability of the
Trustee and the Paying Agent with respect to that money will cease.

Section 8.5. Reinstatement. If the Trustee or the Paying Agent is unable to
apply any money in accordance with Section 8.2 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture shall be revived and reinstated with respect to the Notes as though no
deposit had occurred pursuant to Section 8.1 until such time as the Trustee or
the Paying Agent is permitted to apply all such money in accordance with
Section 8.2, provided, however, that if the Company makes any payment of
principal amount or Redemption Price of or interest on any Note following the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.

ARTICLE IX.

MODIFICATION OF THE INDENTURE

Section 9.1. Without Consent of Holders. The Company and the Trustee may amend
or supplement this Indenture or the Notes without notice to or consent of any
Holder:

(1) to cure any ambiguity, defect or inconsistency;

(2) to make any change that does not adversely affect the rights of any Holder;

 

- 37 -



--------------------------------------------------------------------------------

(3) to comply with Article 5;

(4) to add to the covenants of the Company further covenants, restrictions or
conditions that the Board of Directors and the Trustee shall consider to be for
the benefit of the Holders of Notes, and to make the occurrence, or the
occurrence and continuance, of a default in any such additional covenants,
restrictions or conditions a Default or an Event of Default permitting the
enforcement of all or any of the several remedies provided in this Indenture;

(5) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Notes; or

(6) to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary for this Indenture to comply with the TIA, or under
any similar federal statute hereafter enacted.

After an amendment under this Section becomes effective, the Company will mail
to the Holders a notice briefly describing the amendment. The failure to give
such notice to all Holders, or any defect in a notice, will not impair or affect
the validity of an amendment under this Section.

Section 9.2. With Consent of Holders. The Company and the Trustee may amend or
supplement this Indenture or the Notes without notice to any Holder but with the
written consent of the Holders of a majority in aggregate principal amount of
the Notes then outstanding. The Holders of a majority in principal amount of the
Notes then outstanding may waive compliance by the Company with any provision of
this Indenture or the Notes without notice to any Holder. However, without the
consent of the Holder so affected, no amendment, supplement or waiver, including
a waiver pursuant to Section 6.4, may:

(1) extend the fixed maturity of any Note or any installment of interest
thereon, reduce the principal amount, interest rate, Redemption Price, or amount
due upon acceleration, impair the right of a Holder to institute suit for the
payment thereof, change the currency in which the Notes are payable;

(2) reduce the percentage of Notes required to consent to an amendment,
supplement or waiver;

(3) release any Guarantor except as provided in Article X hereof; or

(4) make any change in Section 6.4 or 6.8 or the second sentence of this
Section.

It will not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment, supplement or waiver, but
it will be sufficient if the consent approves the substance of the amendment,
supplement or waiver.

Section 9.3. Compliance with Trust Indenture Act. Every amendment or supplement
to this Indenture or the Notes will comply with the TIA as then in effect.

 

- 38 -



--------------------------------------------------------------------------------

Section 9.4. Revocation and Effect of Consents. A consent to an amendment,
supplement or waiver by a Holder will bind the Holder and every subsequent
Holder of a Note or portion of a Note that evidences the same debt as the
consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
the Holder’s Note or portion of a Note. For a revocation to be effective, the
Trustee must receive notice of the revocation before the date the amendment,
supplement or waiver becomes effective. After an amendment, supplement or waiver
becomes effective in accordance with its terms, it will bind every Holder of
every Note.

Section 9.5. Notation on or Exchange of Notes. If an amendment, supplement or
waiver changes the terms of the Notes, the Trustee may require the Holder of a
Note to deliver the Holder’s Note to the Trustee, who will place an appropriate
notation about the amendment, supplement or waiver on the Note and will return
it to the Holder. Alternatively, the Company may, in exchange for the Note,
issue, and the Trustee will authenticate, a new Note that reflects the
amendment, supplement or waiver.

Section 9.6. Trustee to Sign Amendments, etc. The Trustee will sign any
amendment, supplement or waiver authorized pursuant to Article II or this
Article IX if the amendment, supplement or waiver does not adversely affect the
rights, liabilities or immunities of the Trustee. If it does adversely affect
those rights, liabilities or immunities, the Trustee may but need not sign it.
The Company may not sign an amendment or supplement until the amendment or
supplement is approved by an appropriate Board Resolution.

ARTICLE X.

GUARANTEE OF NOTES

Section 10.1. Unconditional Guarantee. Each Guarantor, if any, hereby jointly
and severally, unconditionally and irrevocably guarantees (such guarantee to be
referred to herein as a “Guarantee”) to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
that: (a) all amounts due with respect to the Notes shall be duly and punctually
paid in full when due, whether at maturity, by acceleration or otherwise, and
interest on the overdue principal and (to the extent permitted by law) interest,
if any, on the Notes and all other obligations of the Company or the Guarantors
to the Holders or the Trustee hereunder or thereunder and all other obligations
shall be promptly paid in full or performed, all in accordance with the terms
hereof and thereof; and (b) in case of any extension of time of payment or
renewal of any Notes or any of such other obligations, the same shall be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at maturity, by acceleration or otherwise. Failing
payment when due of any amount so guaranteed, or failing performance of any
other obligation of the Company to the Holders under this Indenture or under the
Notes, for whatever reason, each Guarantor shall be obligated to pay, or to
perform or cause the performance of, the same immediately. An Event of Default
under this Indenture or the Notes shall constitute an event of default under
each Guarantee, and shall entitle the Holders of Notes to accelerate the
obligations of the Guarantors hereunder in the same manner and to the same
extent as the obligations of the Company.

 

- 39 -



--------------------------------------------------------------------------------

Each of the Guarantors hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, any release of any other Guarantor, the recovery of any
judgment against the Company, any action to enforce the same, whether or not a
Guarantee is affixed to any particular Note, or any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor. Each of the Guarantors hereby waives the benefit of diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Company, any right to require a proceeding first
against the Company, protest, notice and all demands whatsoever and covenants
that its Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes, this Indenture and each Guarantee. Each
Guarantee is a guarantee of payment and not of collection. Each Guarantor
further agrees that, as between it, on the one hand, and the Holders of Notes
and the Trustee, on the other hand, (a) subject to this Article X, the maturity
of the obligations guaranteed hereby may be accelerated as provided in Article
VI hereof for the purposes of each Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (b) in the event of any acceleration of such
obligations as provided in Article VI hereof, such obligations (whether or not
due and payable) shall forthwith become due and payable by the Guarantors for
the purpose of each Guarantee.

No stockholder, officer, director, employee or incorporator, past, present or
future, of any Guarantor, as such, shall have any personal liability under any
Guarantee by reason of his, her or its status as such stockholder, officer,
director, employee or incorporator.

Each Guarantor that makes a payment or distribution under its Guarantee shall be
entitled to a contribution from each other Guarantor in an amount pro rata,
based on the net assets of each Guarantor, determined in accordance with GAAP.

Section 10.2. Limitations on Guarantees; Release or Suspension of Particular
Guarantors’ Obligations. The obligations of each Guarantor under its Guarantee
will be limited to the maximum amount which, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Guarantee or
pursuant to its contribution obligations under this Indenture, will result in
the obligations of such Guarantor under its Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under federal or state law.

The Guarantors shall include (i) each of the Guarantors named on the signature
pages of this Indenture and (ii) each of the Company’s Subsidiaries that in the
future executes a Guarantee in substantially the form of Exhibit F hereto in
which such Subsidiary agrees to be bound by the terms hereof as a Guarantor.

If any Guarantor is released from its guarantee of the outstanding Indebtedness
of the Company or any Restricted Subsidiary, such Guarantor shall be
automatically released from its obligations as Guarantor, and from and after
such date, such Guarantor shall cease to constitute a Guarantor.

 

- 40 -



--------------------------------------------------------------------------------

The obligations of a Guarantor will be automatically suspended, and such
Guarantor shall not constitute a Guarantor and shall not have any obligations
with regard to the Notes, during any period when the principal amount of the
Company’s obligations and any Restricted Subsidiary’s obligations as a guarantor
of the Company’s obligations, in each case other than the Notes and other
Indebtedness containing provisions similar to this, that the Guarantor is
guaranteeing total less than $75 million.

Section 10.3. Execution and Delivery of Guarantee. To further evidence the
Guarantee set forth in Section 10.1, each Guarantor hereby agrees to execute and
deliver to the Trustee a Guarantee in substantially the form of Exhibit F
hereto. Such Guarantee shall be executed on behalf of each Guarantor by either
manual or facsimile signature of an officer or agent of each Guarantor, each of
whom, in each case, shall have been duly authorized to so execute by all
requisite corporate action. The validity and enforceability of any Guarantee
shall not be affected by the fact that it is not affixed to any Note or Notes.

If an officer or agent of a Guarantor whose signature is on this Indenture or a
Guarantee no longer holds that office at the time the Trustee authenticates a
Note to which such Guarantee relates or at any time thereafter, such Guarantor’s
Guarantee of such Note shall be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Guarantee set forth in this
Indenture on behalf of each Guarantor.

Section 10.4. Release of a Guarantor due to Extraordinary Events. If no Default
exists or would exist under this Indenture, upon the sale or disposition of all
of the Capital Stock of a Guarantor by the Company or a Subsidiary of the
Company, or upon the consolidation or merger of a Guarantor with or into any
Person (in each case, other than to the Company or an Affiliate of the Company
or a Subsidiary), or if any Guarantor is dissolved or liquidated, such Guarantor
and each Subsidiary of such Guarantor that is also a Guarantor shall be deemed
released from all obligations under this Article X without any further action
required on the part of the Trustee or any Holder.

The Trustee shall execute any documents reasonably requested by the Company or a
Guarantor in order to evidence the release of such Guarantor from its
obligations under its Guarantee of the Notes under this Article X.

Nothing contained in this Indenture or in any of the Notes shall prevent any
consolidation or merger of a Guarantor with or into the Company or another
Guarantor or shall prevent any sale or conveyance of the property of a Guarantor
as an entirety or substantially as an entirety to the Company or another
Guarantor.

Section 10.5. Waiver of Subrogation. Until this Indenture is discharged and all
of the Notes are discharged and paid in full, each Guarantor hereby irrevocably
waives and agrees not to exercise any claim or other rights which it may now or
hereafter acquire against the Company that arise from the existence, payment,
performance or enforcement of the Company’s obligations under the Notes or this
Indenture and such Guarantor’s obligations under each

 

- 41 -



--------------------------------------------------------------------------------

Guarantee and this Indenture, in any such instance including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, and any right to participate in any claim or remedy of the
Holders against the Company, whether or not such claim, remedy or right arises
in equity, or under contract, statute or common law, including, without
limitation, the right to take or receive from the Company, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to any Guarantor in violation of the preceding sentence and any
amounts owing to the Trustee or the Holders of Notes under the Notes, this
Indenture, or any other document or instrument delivered under or in connection
with such agreements or instruments, shall not have been paid in full, such
amount shall have been deemed to have been paid to such Guarantor for the
benefit of, and held in trust for the benefit of, the Trustee or the Holders and
shall forthwith be paid to the Trustee for the benefit of itself or such Holders
to be credited and applied to the obligations in favor of the Trustee or the
Holders, as the case may be, whether matured or unmatured, in accordance with
the terms of this Indenture. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by
this Indenture and that the waiver set forth in this Section 10.5 is knowingly
made in contemplation of such benefits.

Section 10.6. No Set-Off. Each payment to be made by a Guarantor hereunder in
respect of the Obligations shall be payable in the currency or currencies in
which such Obligations are denominated, and shall be made without set-off,
counterclaim, reduction or diminution of any kind or nature.

Section 10.7. Obligations Absolute. The obligations of each Guarantor hereunder
are and shall be absolute and unconditional and any monies or amounts expressed
to be owing or payable by each Guarantor hereunder which may not be recoverable
from such Guarantor on the basis of a Guarantee shall be recoverable from such
Guarantor as a primary obligor and principal debtor in respect thereof.

Section 10.8. Obligations Continuing. The obligations of each Guarantor
hereunder shall be continuing and shall remain in full force and effect until
all the obligations have been paid and satisfied in full. Each Guarantor agrees
with the Trustee that it will from time to time deliver to the Trustee suitable
acknowledgments of its continued liability hereunder and under any other
instrument or instruments in such form as counsel to the Trustee may advise and
as will prevent any action brought against it in respect of any default
hereunder being barred by any statute of limitations now or hereafter in force
and, in the event of the failure of a Guarantor so to do, it hereby irrevocably
appoints the Trustee the attorney and agent of such Guarantor to make, execute
and deliver such written acknowledgment or acknowledgments or other instruments
as may from time to time become necessary or advisable, in the judgment of the
Trustee on the advice of counsel, to fully maintain and keep in force the
liability of such Guarantor hereunder.

Section 10.9. Obligations Not Reduced. Except as otherwise provided in Sections
10.2 and 10.4, the obligations of each Guarantor hereunder shall not be
satisfied, reduced or discharged except solely by the payment of such principal,
premium, if any, interest, fees and other monies or amounts as may at any time
prior to discharge of this Indenture pursuant to Article VIII be or become owing
or payable under or by virtue of or otherwise in connection with the Notes or
this Indenture.

 

- 42 -



--------------------------------------------------------------------------------

Section 10.10. Obligations Reinstated. The obligations of each Guarantor
hereunder shall continue to be effective or shall be reinstated, as the case may
be, if at any time any payment which would otherwise have reduced the
obligations of any Guarantor hereunder (whether such payment shall have been
made by or on behalf of the Company or by or on behalf of a Guarantor) is
rescinded or reclaimed from the Trustee or any of the Holders upon the
insolvency, bankruptcy, liquidation or reorganization of the Company or any
Guarantor or otherwise, all as though such payment had not been made. If demand
for, or acceleration of the time for, payment by the Company is stayed upon the
insolvency, bankruptcy, liquidation or reorganization of the Company, all such
Indebtedness otherwise subject to demand for payment or acceleration shall
nonetheless be payable by each Guarantor as provided herein.

Section 10.11. Obligations Not Affected. Except as otherwise provided in
Sections 10.2 and 10.4, the obligations of each Guarantor hereunder shall not be
affected, impaired or diminished in any way by any act, omission, matter or
thing whatsoever, occurring before, upon or after any demand for payment
hereunder (and whether or not known or consented to by any Guarantor or any of
the Holders) which, but for this provision, might constitute a whole or partial
defense to a claim against any Guarantor hereunder or might operate to release
or otherwise exonerate any Guarantor from any of its obligations hereunder or
otherwise affect such obligations, whether occasioned by default of any of the
Holders or otherwise, including, without limitation:

(a) any limitation of status or power, disability, incapacity or other
circumstance relating to the Company or any other person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding up or other proceeding involving or affecting the Company
or any other person;

(b) any irregularity, defect, unenforceability or invalidity in respect of any
indebtedness or other obligation of the Company or any other person under this
Indenture, the Notes or any other document or instrument;

(c) any failure of the Company, whether or not without fault on its part, to
perform or comply with any of the provisions of this Indenture or the Notes, or
to give notice thereof to a Guarantor;

(d) the taking or enforcing or exercising or the refusal or neglect to take or
enforce or exercise any right or remedy from or against the Company or any other
Person or their respective assets or the release or discharge of any such right
or remedy;

(e) the granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Company or any other
Person;

(f) any change in the time, manner or place of payment of, or in any other term
of, any of the Notes, or any other amendment, variation, supplement, replacement
or waiver of, or any consent to departure from, any of the Notes or this
Indenture, including, without limitation, any increase or decrease in any amount
due with respect to any of the Notes;

(g) any change in the ownership, control, name, objects, businesses, assets,
capital structure or constitution of the Company or a Guarantor;

 

- 43 -



--------------------------------------------------------------------------------

(h) any merger or amalgamation of the Company or a Guarantor with any Person or
Persons;

(i) the occurrence of any change in the laws, rules, regulations or ordinances
of any jurisdiction by any present or future action of any governmental
authority or court amending, varying, reducing or otherwise affecting, or
purporting to amend, vary, reduce or otherwise affect, any of the Obligations or
the obligations of a Guarantor under its Guarantee; and

(j) any other circumstance (other than by complete, irrevocable payment) that
might otherwise constitute a legal or equitable discharge or defense of the
Company under this Indenture or the Notes or of a Guarantor in respect of its
Guarantee hereunder.

Section 10.12. Waiver. Without in any way limiting the provisions of
Section 10.1 hereof, each Guarantor hereby waives notice of acceptance hereof,
notice of any liability of any Guarantor hereunder, notice or proof of reliance
by the Holders upon the obligations of any Guarantor hereunder, and diligence,
presentment, demand for payment on the Company, protest, notice of dishonor or
non-payment of any of the Obligations, or other notice or formalities to the
Company or any Guarantor of any kind whatsoever.

Section 10.13. No Obligation to Take Action Against the Company. Neither the
Trustee nor any other Person shall have any obligation to enforce or exhaust any
rights or remedies or to take any other steps under any security for the
Obligations or against the Company or any other Person or any Property of the
Company or any other Person before the Trustee is entitled to demand payment and
performance by any or all Guarantors of their liabilities and obligations under
their Guarantees or under this Indenture.

Section 10.14. Dealing with the Company and Others. The Holders, without
releasing, discharging, limiting or otherwise affecting in whole or in part the
obligations and liabilities of any Guarantor hereunder and without the consent
of or notice to any Guarantor, may:

(a) grant time, renewals, extensions, compromises, concessions, waivers,
releases, discharges and other indulgences to the Company or any other Person;

(b) take or abstain from taking security or collateral from the Company or from
perfecting security or collateral of the Company;

(c) release, discharge, compromise, realize, enforce or otherwise deal with or
do any act or thing in respect of (with or without consideration) any and all
collateral, mortgages or other security given by the Company or any third party
with respect to the obligations or matters contemplated by this Indenture or the
Notes;

(d) accept compromises or arrangements from the Company;

(e) apply all monies at any time received from the Company or from any security
upon such part of the Obligations as the Holders may see fit or change any such
application in whole or in part from time to time as the Holders may see fit;
and

 

- 44 -



--------------------------------------------------------------------------------

(f) otherwise deal with, or waive or modify their right to deal with, the
Company and all other Persons and any security as the Holders or the Trustee may
see fit.

Section 10.15. Default and Enforcement. If any Guarantor fails to pay in
accordance with Section 10.1 hereof, the Trustee may proceed in its name as
trustee hereunder in the enforcement of the Guarantee of any such Guarantor and
such Guarantor’s obligations thereunder and hereunder by any remedy provided by
law, whether by legal proceedings or otherwise, and to recover from such
Guarantor the obligations.

Section 10.16. Amendment, Etc. No amendment, modification or waiver of any
provision of this Indenture relating to any Guarantor or consent to any
departure by any Guarantor or any other Person from any such provision will in
any event be effective or affect the obligation of any other Guarantor unless it
is signed by such Guarantor and the Trustee.

Section 10.17. Acknowledgment. Each Guarantor hereby acknowledges communication
of the terms of this Indenture and the Notes and consents to and approves of the
same.

Section 10.18. Costs and Expenses. Each Guarantor shall pay on demand by the
Trustee any and all costs, fees and expenses (including, without limitation,
legal fees) incurred by the Trustee, its agents, advisors and counsel or any of
the Holders in enforcing any of their rights under any Guarantee.

Section 10.19. No Merger or Waiver; Cumulative Remedies. No Guarantee shall
operate by way of merger of any of the obligations of a Guarantor under any
other agreement, including, without limitation, this Indenture. No failure to
exercise and no delay in exercising, on the part of the Trustee or the Holders,
any right, remedy, power or privilege hereunder or under the Notes or the
Guarantees, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under this
Indenture or the Notes or the Guarantees preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges in the Guarantee and under this
Indenture, the Notes and any other document or instrument between a Guarantor
and/or the Company and the Trustee are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Section 10.20. Survival of Obligations. Without prejudice to the survival of any
of the other obligations of each Guarantor hereunder, the obligations of each
Guarantor under Section 10.1 shall survive until the indefeasible payment in
full of the Obligations and shall be enforceable against such Guarantor without
regard to and without giving effect to any defense, right of offset or
counterclaim available to or which may be asserted by the Company or any
Guarantor.

Section 10.21. Guarantee in Addition to Other Obligations. The obligations of
each Guarantor under its Guarantee and this Indenture are in addition to and not
in substitution for any other obligations to the Trustee or to any of the
Holders in relation to this Indenture or the Notes and any guarantees or
security at any time held by or for the benefit of any of them.

Section 10.22. Severability. Any provision of this Article X which is prohibited
or unenforceable in any jurisdiction shall not invalidate the remaining
provisions and any such

 

- 45 -



--------------------------------------------------------------------------------

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction unless its removal
would substantially defeat the basic intent, spirit and purpose of this
Indenture and this Article X.

Section 10.23. Successors and Assigns. Each Guarantee shall be binding upon and
inure to the benefit of each Guarantor and the Trustee and the Holders and their
respective successors and permitted assigns, except that no Guarantor may assign
any of its obligations hereunder or thereunder.

Section 10.24. Acknowledgement under TIA. Each Guarantor acknowledges that, by
virtue of its Guarantee, it is becoming an “obligor” on indenture securities
under the TIA.

ARTICLE XI.

MISCELLANEOUS

Section 11.1. TIA Controls.

If any provision of this Indenture limits, qualifies, or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision shall control; provided, however, that this Section 11.1
shall not of itself require that this Indenture or the Trustee be qualified
under the TIA or constitute any admission or acknowledgment by any party hereto
that any such qualification is required prior to the time this Indenture and the
Trustee are required by the TIA to be so qualified.

Section 11.2. Notices.

Any notices or other communications required or permitted hereunder shall be in
writing, and shall be sufficiently given if made by hand delivery, by telex, by
telecopier or overnight courier guaranteeing next-day delivery or registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:

if to the Company:

Lennar Corporation

700 N.W. 107th Avenue

Miami, Florida 33172

Attn: General Counsel

if to the Trustee:

JPMorgan Chase Bank

4 NY Plaza, 15th Floor

New York, NY 10004

 

- 46 -



--------------------------------------------------------------------------------

with a copy to:

J.P. Morgan

Institutional Trust Services

GIS Unit Trust Window

4 New York Plaza, 1st Floor

New York, New York 10004

Each of the Company and the Trustee by written notice to the other may designate
additional or different addresses for notices to such Person. Any notice or
communication to the Company or the Trustee shall be deemed to have been given
or made as of the date so delivered if hand delivered; when answered back, if
telexed; when receipt is acknowledged, if faxed; and five (5) calendar days
after mailing if sent by registered or certified mail, postage prepaid (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee).

Any notice or communication mailed to a Holder shall be mailed by first class
mail, certified or registered return receipt requested, or by overnight courier
guaranteeing next day delivery to its address as it appears on the registration
books of the Registrar. Any notice or communication shall be mailed to any
Person as described in TIA § 313(c), to the extent required by the TIA.

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

Section 11.3. Communications by Holders with Other Holders.

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Company, the Trustee, the
Registrar and any other Person shall have the protection of TIA § 312(c).

Section 11.4. Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

 

  (1) an Officers’ Certificate, in form and substance satisfactory to the
Trustee, stating that, in the opinion of the signers, all conditions precedent
to be performed, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

 

  (2) an Opinion of Counsel stating that, in the opinion of such counsel, all
such conditions precedent to be performed, if any, provided for in this
Indenture relating to the proposed action have been complied with (which
counsel, as to factual matters, may rely on an Officers’ Certificate).

 

- 47 -



--------------------------------------------------------------------------------

Section 11.5. Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture, other than the Officers’ Certificate
required by Section 4.4, shall include:

 

  (1) a statement that the Person making such certificate or opinion has read
such covenant or condition;

 

  (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

  (3) a statement that, in the opinion of such Person, he has made such
examination or investigation as is reasonably necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and

 

  (4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

Section 11.6. Rules by Trustee, Paying Agent, Registrar.

The Trustee may make reasonable rules in accordance with the Trustee’s customary
practices for action by or at a meeting of Holders. The Paying Agent or
Registrar may make reasonable rules for its functions.

Section 11.7. Legal Holidays.

If any payment date is due on a day other than a Business Day, such payment may
be made on the next succeeding Business Day, and no interest shall accrue for
the intervening period.

Section 11.8. Governing Law.

THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS RULES THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION. Each
of the parties hereto agrees to submit to the jurisdiction of the courts of the
State of New York sitting in the County of New York, or of the United States of
America for the Southern District of New York in any action or proceeding
arising out of or relating to this Indenture.

 

- 48 -



--------------------------------------------------------------------------------

Section 11.9. No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or any of its Subsidiaries. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.

Section 11.10. No Personal Liability.

No director, officer, employee or stockholder of the Company, as such, shall
have any liability for any obligations of the Company under the Notes or this
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of Notes by accepting a Note waives
and releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes.

Section 11.11. Successors. All agreements of the Company in this Indenture and
the Notes shall bind their successors and permitted assigns. All agreements of
the Trustee in this Indenture shall bind its successors and permitted assigns.

Section 11.12. Duplicate Originals. All parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
shall represent the same agreement.

Section 11.13. Severability. In case any one or more of the provisions in this
Indenture or in the Notes shall be held invalid, illegal or unenforceable, in
any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions shall not
in any way be affected or impaired thereby, it being intended that all of the
provisions hereof shall be enforceable to the full extent permitted by law.

[Signature page follows]

 

- 49 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Indenture have caused it to be duly
executed as of the day and year first above written.

 

LENNAR CORPORATION

By:

 

/s/ BRUCE E. GROSS

 

Name:

 

Bruce E. Gross

 

Title:

 

Chief Financial Officer

Authorized signatory for each of the Guarantors

listed on Schedule I hereto

By:

 

/s/ BRUCE E. GROSS

 

Name:

 

Bruce E. Gross

 

Title:

 

Chief Financial Officer

J.P. MORGAN TRUST COMPANY, N.A.

By:

 

/s/ FRANCINE SPRINGER

 

Name:

 

Francine Springer

 

Title:

 

Authorized Officer

[Signature Page to Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF SERIES A NOTE]

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5
OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE ISSUER OR ANY SUBSIDIARY OF THE ISSUER, (II) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (III) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT), (IV) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (VI) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE U.S., AND
(B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

[THE FOREGOING LEGEND MAY BE REMOVED FROM THE SECURITY ON SATISFACTION OF THE
CONDITIONS SPECIFIED IN THE INDENTURE.]

 

A-1



--------------------------------------------------------------------------------

CUSIP No.: 526057AV6

LENNAR CORPORATION

6.50% SENIOR NOTES DUE 2016, SERIES A

 

No.

  $                                             

Interest Rate: 6.50% per annum.

Interest Payment Dates: December 15 and June 15, commencing December 15, 2006

Record Dates: December 1 and June 1

Lennar Corporation, a Delaware corporation (the “Company,” which term includes
any successor entities), for value received, promises to pay to              or
registered assigns, on April 15, 2016, the principal amount of             
Dollars ($             ), together with interest thereon as hereinafter
provided.

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lennar Corporation has caused this instrument to be signed
manually or by facsimile by its duly authorized officer.

 

LENNAR CORPORATION

By:

      

Name:

   

Title:

 

Dated:                                                  

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes described in

the within-mentioned Indenture.

J.P. MORGAN TRUST COMPANY, N.A., as Trustee

By:

      

Name:

   

Title:

 

 

A-3



--------------------------------------------------------------------------------

(REVERSE OF SECURITY)

6.50% Senior Note due 2016, Series A

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Indenture, dated as of April 26, 2006, relating to the
Notes (the “Indenture”), and as amended from time to time, by and among Lennar
Corporation, a Delaware corporation (the “Company”), the Guarantors named
therein and J.P. Morgan Trust Company, N.A. as trustee (the “Trustee”).

 

1. INTEREST

The Company promises to pay interest on the principal amount of this Note at the
rate per annum above. Interest on the Notes will accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from the
Issue Date. The Company shall pay interest semi-annually in arrears on each
Interest Payment Date, commencing as of the Interest Payment Date referred to
above and upon redemption. Interest will be computed on the basis of a 360-day
year of twelve 30-day months and, in the case of a partial month, the actual
number of days elapsed.

The Company shall pay interest on overdue principal and, to the extent lawful,
on overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the rate borne by the Notes.

 

2. METHOD OF PAYMENT

Subject to the terms and conditions of the Indenture, the Company shall (a) pay
interest on the Notes (except defaulted interest) to the Persons who are the
registered Holders of Notes at the close of business on the Record Date
immediately preceding the Interest Payment Date even if the Notes are canceled,
transferred or exchanged after such Record Date, and (b) make all other payments
in respect of the Notes to the Persons who are registered Holders of Notes at
the close of business on the Business Day preceding the Redemption Date or
Maturity, as the case may be. Holders must surrender Notes to a Paying Agent to
collect such payments in respect of the Notes referred to in clause (b) of the
preceding sentence. The Company shall pay cash amounts in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. However, the Company may make the cash payments by check payable
in such money.

 

3. PAYING AGENT, AND REGISTRAR

Initially, J.P. Morgan Trust Company, N.A., a national banking association (the
“Trustee”), shall act as Paying Agent and Registrar. The Company may appoint and
change any Paying Agent, Registrar or co-registrar without notice, other than
notice to the Trustee. The Company or any of its Subsidiaries or any of their
Affiliates may act as Paying Agent, Registrar or co-registrar.

 

A-4



--------------------------------------------------------------------------------

4. INDENTURE

The Company issued the Notes under the Indenture. This Note is one of a duly
authorized issue of Notes of the Company designated as its 6.50% Senior Notes
due 2016, Series A (the “Initial Notes”). The Notes include the Initial Notes,
the Private Exchange Notes and the Unrestricted Notes, as defined below, issued
in exchange for the Initial Notes pursuant to the Registration Rights Agreement.
The Initial Notes, the Private Exchange Notes and the Unrestricted Notes are
treated as a single class of securities under the Indenture. The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939 (the “TIA”), as in effect on the
date of the Indenture. Notwithstanding anything to the contrary herein, the
Notes are subject to all such terms, and Holders of Notes are referred to the
Indenture and the TIA for a statement of such terms. The Notes are general
unsecured obligations of the Company. Each Holder, by accepting a Note, agrees
to be bound by all of the terms and provisions of the Indenture, as the same may
be amended from time to time in accordance with its terms.

 

5. REDEMPTION AT THE OPTION OF THE COMPANY

No sinking fund is provided for the Notes. The Notes are redeemable as a whole,
or from time to time in part, at any time at the option of the Company at a
Redemption Price equal to the greater of: (a) 100% of their principal amount;
and (b) the present value of the Remaining Scheduled Payments on the Notes being
redeemed on the Redemption Date, discounted to the Redemption Date, on a
semiannual basis, at the Treasury Rate plus 25 basis points (0.25%), together,
in either case, with accrued interest to the Redemption Date on their principal
amount.

 

6. NOTICE OF REDEMPTION AT THE OPTION OF THE COMPANY

Notice of redemption at the option of the Company shall be mailed at least 30
days but not more than 60 days before the Redemption Date to each Holder of
Notes to be redeemed at the Holder’s registered address. If money sufficient to
pay the Redemption Price of all Notes (or portions thereof) to be redeemed on
the Redemption Date is deposited with the Paying Agent prior to or on the
Redemption Date, interest ceases to accrue on such Notes or portions thereof on
and after such date. Notes in denominations larger than $1,000 may be redeemed
in part but only in integral multiples of $1,000.

 

7. REGISTRATION RIGHTS

Pursuant to the Registration Rights Agreement, the Company will be obligated to
consummate an exchange offer pursuant to which the Holder of this Note shall
have the right to exchange this Note for the Company’s 6.50% Senior Notes due
2016, Series B (the “Unrestricted Notes”), which will be registered under the
Securities Act, in like principal amount and having terms identical in all
material respects as the Initial Notes. The Holders of the Initial Notes shall
be entitled to receive certain additional interest payments in the event such
exchange offer is not consummated and upon certain other conditions, all
pursuant to and in accordance with the terms of the Registration Rights
Agreement.

 

A-5



--------------------------------------------------------------------------------

8. DENOMINATIONS; TRANSFER; EXCHANGE

The Notes are in registered form, without coupons, in denominations of $1,000
and integral multiplies of $1,000. A Holder may transfer Notes in accordance
with the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and to pay any
governmental taxes and fees required by law or permitted by the Indenture. The
Registrar need not transfer or exchange any Notes selected for redemption
(except, in the case of a Note to be redeemed in part, the portion of the Note
not to be redeemed) or any Notes for a period of 15 days before any selection of
Notes to be redeemed.

 

9. PERSONS DEEMED OWNERS

The registered Holder of this Note may be treated as the owner of this Note for
all purposes.

 

10. UNCLAIMED MONEY OR PROPERTY

The Trustee and the Paying Agent shall return to the Company upon written
request any money or property held by them for the payment of any amount with
respect to the Notes that remains unclaimed for two years, provided, however,
that the Trustee or such Paying Agent, before being required to make any such
return, shall at the expense of the Company cause to be published once in a
newspaper of general circulation in The City of New York or mail to each such
Holder notice that such money or property remains unclaimed and that, after a
date specified therein, which shall not be less than 30 days from the date of
such publication or mailing, any unclaimed money or property then remaining
shall be returned to the Company. After return to the Company, Holders entitled
to the money or property must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another Person.

 

11. AMENDMENT; WAIVER

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent of the Holders of at least a
majority in aggregate principal amount of the Notes at the time outstanding and
(ii) certain defaults or noncompliance with certain provisions may be waived
with the written consent of the Holders of a majority in aggregate principal
amount of the Notes at the time outstanding. Subject to certain exceptions set
forth in the Indenture, without the consent of any Holder, the Company and the
Trustee may amend the Indenture or the Notes to cure any ambiguity, defect or
inconsistency, to make any change that does not adversely affect the right of
any Holder, to convey, transfer, assign, mortgage or pledge to the Trustee as
security for the Notes any property or assets, to evidence the succession of
another corporation to the Company (or successive successions) and the
assumption by the successor corporation of the covenants, agreements and
obligations of the Company, to add to the covenants of the Company such further
covenants, restrictions or conditions as the Board of Directors and the Trustee
shall consider to be for the benefit of the Holders of Notes, and to make the
occurrence, or the occurrence and continuance, of a default in any such
additional covenants, restrictions or conditions a Default or an Event of
Default

 

A-6



--------------------------------------------------------------------------------

permitting the enforcement of all or any of the several remedies provided in the
Indenture, to evidence and provide for the acceptance of appointment hereunder
of a successor Trustee with respect to the Notes, or to modify, eliminate or add
to the provisions of the Indenture to such extent as shall be necessary for the
Indenture to comply with the TIA, or under any similar federal statute hereafter
enacted.

 

12. DEFAULTS AND REMEDIES

Under the Indenture, Events of Default include (i) a default by the Company in
the payment of any interest which continues for more than 30 days after the due
date, (ii) a default by the Company in the payment of any principal or
Redemption Price due with respect to the Notes; (iii) a default by the Company
or any Restricted Subsidiary with respect to its obligation to pay Indebtedness
for borrowed money (other than Non-Recourse Indebtedness), which default shall
have resulted in the acceleration of, or be a failure to pay at final maturity,
Indebtedness aggregating more than $50 million; (iv) a failure to perform any
other covenant or warranty of the Company herein and in the Indenture, which
continues for 30 days after written notice; (v) final judgments or orders are
rendered against the Company or any Restricted Subsidiary which require the
payment by the Company or any Restricted Subsidiary of an amount (to the extent
not covered by insurance) in excess of $50 million and such judgments or orders
remain unstayed or unsatisfied for more than 60 days and are not being contested
in good faith by appropriate proceedings; (vi) the Company or any Restricted
Subsidiary, pursuant to any Bankruptcy Law applicable to the Company or such
Restricted Subsidiary: (A) commences a voluntary case; (B) consents to the entry
of an order for relief against it in an involuntary case; (C) consents to the
appointment of a Custodian of it or for any substantial part of its property; or
(D) makes a general assignment for the benefit of its creditors; or (vii) a
court of competent jurisdiction enters an order or decree under any applicable
Bankruptcy Law: (A) for relief in an involuntary case against the Company or any
Restricted Subsidiary; (B) appointing a Custodian of the Company or any
Restricted Subsidiary or for any substantial part of its respective property; or
(C) ordering the winding up or liquidation of the Company or any Restricted
Security; and the order or decree remains unstayed and in effect for 90 days. If
an Event of Default occurs and is continuing, the Trustee, or the Holders of at
least 25% in aggregate principal amount of the Notes at the time outstanding,
may declare the outstanding principal of the Notes and any accrued and unpaid
interest through the date of such declaration on all of the Notes to be
immediately due and payable. Certain events of bankruptcy or insolvency are
Events of Default which shall result in the outstanding principal amount of all
Notes being declared due and payable immediately upon the occurrence of such
Events of Default.

Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may refuse to enforce the Indenture and the Notes unless
it receives reasonable indemnity or security. Subject to certain limitations,
conditions and exceptions, Holders of a majority in aggregate principal amount
of the Notes at the time outstanding may direct the Trustee in its exercise of
any trust or power, including the annulment of a declaration of acceleration.
The Trustee may withhold from Holders notice of any continuing default (except a
default in payment of amounts specified in clauses (i) and (ii) above) if it
determines that withholding notice is in their interests.

 

A-7



--------------------------------------------------------------------------------

13. TRUSTEE DEALINGS WITH THE COMPANY

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with and collect
obligations owed to it by the Company or its Affiliates and may otherwise deal
with the Company or its Affiliates with the same rights it would have if it were
not Trustee.

 

14. NO RECOURSE AGAINST OTHERS

A director, officer, or employee, as such, of the Company or any Subsidiary, the
Indenture or any stockholder, as such, of the Company shall not have any
liability for any obligations of the Company under the Notes or the Indenture or
for any claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Note, each Holder waives and releases all such
liability. The waiver and release are part of the consideration for the issue of
the Notes.

 

15. GUARANTEES

This Note will be entitled to the benefits of certain Guarantees, if any, made
for the benefit of the Holders. Reference is hereby made to the Indenture for a
statement of the respective rights, limitations of rights, duties and
obligations thereunder of the Guarantors, the Trustee and the Holders.

 

16. RANKING

The Notes shall be direct, unsecured obligations of the Company and shall rank
pari passu in right of payment with all other unsecured and unsubordinated
indebtedness of the Company. The Guarantees shall be direct, unsecured
obligations of the Guarantors and shall rank pari passu in right of payment with
all other unsecured and unsubordinated indebtedness of the Guarantors.

 

17. AUTHENTICATION

This Note shall not be valid until an authorized officer of the Trustee manually
signs the Trustee’s Certificate of Authentication on the other side of this
Note.

 

18. ABBREVIATIONS

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TENANT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

19. GOVERNING LAW

THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS NOTE.

 

A-8



--------------------------------------------------------------------------------

The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture which has in it the text of this Note in larger type.
Requests may be made to:

Lennar Corporation

700 N.W. 107th Avenue

Miami, Florida 33172

Attn: General Counsel

 

A-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

If you, the Holder, want to assign this Note, fill in the form below and have
your signature guaranteed:

I or we assign and transfer this Note to:

____________________________________

____________________________________

____________________________________

(Print or type name, address and zip code and social security or tax ID number
of assignee)

and irrevocably appoint                                         , agent to
transfer this Note on the books of the Company. The agent may substitute another
to act for him.

Dated:                                              

 

Signed:

     (Sign exactly as your name appears on the other side of this Note)

Signature Guarantee:                                                  

Signature must be guaranteed by an “eligible guarantor institution,” that is, a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934.

In connection with any transfer of this Note occurring prior to the date which
is the earlier of (i) the date of the declaration by the SEC of the
effectiveness of a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering resales of this Note (which
effectiveness shall not have been suspended or terminated at the date of the
transfer) and (ii) the second anniversary of the Issue Date (provided, however,
that neither the Company nor any affiliate of the Company has held any
beneficial interest in such Note, or portion thereof, or any predecessor
security at any time on or prior to the second anniversary of the Issue Date),
the undersigned confirms that it has not utilized any general solicitation or
general advertising in connection with the transfer:

[Check One]

 

(1) ¨ to the Company or a Subsidiary thereof; or

 

(2) ¨ pursuant to and in compliance with Rule 144A under the Securities Act; or

 

A-10



--------------------------------------------------------------------------------

(3) ¨ to an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) that has furnished to the Trustee a
signed letter containing certain representations and agreements (the form of
which letter can be obtained from the Trustee); or

 

(4) ¨ outside the United States to a “foreign person” in compliance with Rule
904 of Regulation S under the Securities Act; or

 

(5) ¨ pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or

 

(6) ¨ pursuant to an effective registration statement under the Securities Act;
or

 

(7) ¨ pursuant to another available exemption from the registration requirements
of the Securities Act.

and unless the box below is checked, the undersigned confirms that such Note is
not being transferred to an “affiliate” of the Company as defined in Rule 144
under the Securities Act (an “Affiliate”):

¨ The transferee is an Affiliate of the Company.

Unless one of the items is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if item (3), (4), (5) or
(7) is checked, the Company or the Trustee may require, prior to registering any
such transfer of the Notes, in their sole discretion, such written legal
opinions, certifications (including an investment letter in the case of box
(3) or (4) and other information as the Trustee or the Company have reasonably
requested to confirm that such transfer is being made pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act.

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Note in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.17 of the Indenture shall have
been satisfied.

 

Dated:

        

Signed:

           (Sign exactly as your name appears on the other side of this Note)

Signature Guarantee:                                                      

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the

 

A-11



--------------------------------------------------------------------------------

Securities Act and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.

 

   

Dated:

                     

NOTICE:   To be executed by an executive officer

 

A-12



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF SERIES B NOTE]

CUSIP No.: 526057AW4

LENNAR CORPORATION

6.50% SENIOR NOTES DUE 2016

SERIES B

 

No.             

   $                    

Interest Rate: 6.50% per annum.

Interest Payment Dates: December 15 and June 15, commencing December 15, 2006

Record Dates: December 1 and June 1

Lennar Corporation, a Delaware corporation (the “Company,” which term includes
any successor entities), for value received, promises to pay to              or
registered assigns, on April 15, 2016, the principal amount of             
Dollars ($            ), together with interest thereon as hereinafter provided.

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lennar Corporation has caused this instrument to be signed
manually or by facsimile by its duly authorized officers.

 

LENNAR CORPORATION

By:

      

Name:

   

Title:

 

Dated:                                                      

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes described in

the within-mentioned Indenture.

J.P. MORGAN TRUST COMPANY, N.A., as Trustee

By:

      

Name:

   

Title:

 

 

B-2



--------------------------------------------------------------------------------

(REVERSE OF SECURITY)

6.50% Senior Note due 2016, Series B

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Indenture, dated as of April 26, 2006, relating to the
Notes (the “Indenture”), and as amended from time to time, by and among Lennar
Corporation, a Delaware corporation (the “Company”), the Guarantors named
therein and J.P. Morgan Trust Company, N.A. as trustee (the “Trustee”).

 

1. INTEREST

The Company promises to pay interest on the principal amount of this Note at the
rate per annum above. Interest on the Notes will accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from the
Issue Date. The Company shall pay interest semi-annually in arrears on each
Interest Payment Date, commencing as of the Interest Payment Date referred to
above and upon redemption. Interest will be computed on the basis of a 360-day
year of twelve 30-day months and, in the case of a partial month, the actual
number of days elapsed.

The Company shall pay interest on overdue principal and, to the extent lawful,
on overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the rate borne by the Notes.

 

2. METHOD OF PAYMENT

Subject to the terms and conditions of the Indenture, the Company shall (a) pay
interest on the Notes (except defaulted interest) to the Persons who are the
registered Holders of Notes at the close of business on the Record Date
immediately preceding the Interest Payment Date even if the Notes are canceled
transferred or exchanged after such Record Date, and (b) make all other payments
in respect of the Notes to the Persons who are registered Holders of Notes at
the close of business on the Business Day preceding the Redemption Date or
Maturity, as the case may be. Holders must surrender Notes to a Paying Agent to
collect such payments in respect of the Notes referred to in clause (b) of the
preceding sentence. The Company shall pay cash amounts in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. However, the Company may make the cash payments by check payable
in such money.

 

3. PAYING AGENT, AND REGISTRAR

Initially, J.P. Morgan Trust Company, N.A., a national banking association (the
“Trustee”), shall act as Paying Agent and Registrar. The Company may appoint and
change any Paying Agent, Registrar or co-registrar without notice, other than
notice to the Trustee. The Company or any of its Subsidiaries or any of their
Affiliates may act as Paying Agent, Registrar or co-registrar.

 

B-3



--------------------------------------------------------------------------------

4. INDENTURE

The Company issued the Notes under the Indenture. This Note is one of a duly
authorized issue of Notes of the Company designated as its 6.50% Senior Notes
due 2016, Series B (the “Unrestricted Notes”). The Notes include the Initial
Notes, the Private Exchange Notes and the Unrestricted Notes, issued in exchange
for the Initial Notes pursuant to the Registration Rights Agreement. The Initial
Notes, the Private Exchange Notes and the Unrestricted Notes are treated as a
single class of securities under the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (the “TIA”), as in effect on the date of the
Indenture. Notwithstanding anything to the contrary herein, the Notes are
subject to all such terms, and Holders of Notes are referred to the Indenture
and the TIA for a statement of such terms. The Notes are general unsecured
obligations of the Company. Each Holder, by accepting a Note, agrees to be bound
by all of the terms and provisions of the Indenture, as the same may be amended
from time to time in accordance with its terms.

 

5. REDEMPTION AT THE OPTION OF THE COMPANY

No sinking fund is provided for the Notes. The Notes are redeemable as a whole,
or from time to time in part, at any time at the option of the Company at a
Redemption Price equal to the greater of: (a) 100% of their principal amount;
and (b) the present value of the Remaining Scheduled Payments on the Notes being
redeemed on the Redemption Date, discounted to the Redemption Date, on a
semiannual basis, at the Treasury Rate plus 25 basis points (0.25%), together,
in either case, with accrued interest to the Redemption Date on their principal
amount.

 

6. NOTICE OF REDEMPTION AT THE OPTION OF THE COMPANY

Notice of redemption at the option of the Company shall be mailed at least 30
days but not more than 60 days before the Redemption Date to each Holder of
Notes to be redeemed at the Holder’s registered address. If money sufficient to
pay the Redemption Price of all Notes (or portions thereof) to be redeemed on
the Redemption Date is deposited with the Paying Agent prior to or on the
Redemption Date, interest ceases to accrue on such Notes or portions thereof on
and after such date. Notes in denominations larger than $1,000 may be redeemed
in part but only in integral multiples of $1,000.

 

7. DENOMINATIONS; TRANSFER; EXCHANGE

The Notes are in registered form, without coupons, in denominations of $1,000
and integral multiplies of $1,000. A Holder may transfer Notes in accordance
with the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and to pay any
governmental taxes and fees required by law or permitted by the Indenture. The
Registrar need not transfer or exchange any Notes selected for redemption
(except, in the case of a Note to be redeemed in part, the portion of the Note
not to be redeemed) or any Notes for a period of 15 days before any selection of
Notes to be redeemed.

 

B-4



--------------------------------------------------------------------------------

8. PERSONS DEEMED OWNERS

The registered Holder of this Note may be treated as the owner of this Note for
all purposes.

 

9. UNCLAIMED MONEY OR PROPERTY

The Trustee and the Paying Agent shall return to the Company upon written
request any money or property held by them for the payment of any amount with
respect to the Notes that remains unclaimed for two years, provided, however,
that the Trustee or such Paying Agent, before being required to make any such
return, shall at the expense of the Company cause to be published once in a
newspaper of general circulation in The City of New York or mail to each such
Holder notice that such money or property remains unclaimed and that, after a
date specified therein, which shall not be less than 30 days from the date of
such publication or mailing, any unclaimed money or property then remaining
shall be returned to the Company. After return to the Company, Holders entitled
to the money or property must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another Person.

 

10. AMENDMENT; WAIVER

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent of the Holders of at least a
majority in aggregate principal amount of the Notes at the time outstanding and
(ii) certain defaults or noncompliance with certain provisions may be waived
with the written consent of the Holders of a majority in aggregate principal
amount of the Notes at the time outstanding. Subject to certain exceptions set
forth in the Indenture, without the consent of any Holder, the Company and the
Trustee may amend the Indenture or the Notes to cure any ambiguity, defect or
inconsistency, to make any change that does not adversely affect the right of
any Holder, to convey, transfer, assign, mortgage or pledge to the Trustee as
security for the Notes any property or assets, to evidence the succession of
another corporation to the Company (or successive successions) and the
assumption by the successor corporation of the covenants, agreements and
obligations of the Company, to add to the covenants of the Company such further
covenants, restrictions or conditions as the Board of Directors and the Trustee
shall consider to be for the benefit of the Holders of Notes, and to make the
occurrence, or the occurrence and continuance, of a default in any such
additional covenants, restrictions or conditions a Default or an Event of
Default permitting the enforcement of all or any of the several remedies
provided in the Indenture, to evidence and provide for the acceptance of
appointment hereunder of a successor Trustee with respect to the Notes, or to
modify, eliminate or add to the provisions of the Indenture to such extent as
shall be necessary for the Indenture to comply with the TIA, or under any
similar federal statute hereafter enacted.

 

11. DEFAULTS AND REMEDIES

Under the Indenture, Events of Default include (i) a default by the Company in
the payment of any interest which continues for more than 30 days after the due
date, (ii) a default by the Company in the payment of any principal or
Redemption Price due with respect to the Notes; (iii) a default by the Company
or any Restricted Subsidiary with respect to its obligation to pay Indebtedness
for borrowed money (other than Non-Recourse Indebtedness),

 

B-5



--------------------------------------------------------------------------------

which default shall have resulted in the acceleration of, or be a failure to pay
at final maturity, Indebtedness aggregating more than $50 million; (iv) a
failure to perform any other covenant or warranty of the Company herein and in
the Indenture, which continues for 30 days after written notice; (v) final
judgments or orders are rendered against the Company or any Restricted
Subsidiary which require the payment by the Company or any Restricted Subsidiary
of an amount (to the extent not covered by insurance) in excess of $50 million
and such judgments or orders remain unstayed or unsatisfied for more than 60
days and are not being contested in good faith by appropriate proceedings;
(vi) the Company or any Restricted Subsidiary, pursuant to any Bankruptcy Law
applicable to the Company or such Restricted Subsidiary: (A) commences a
voluntary case; (B) consents to the entry of an order for relief against it in
an involuntary case; (C) consents to the appointment of a Custodian of it or for
any substantial part of its property; or (D) makes a general assignment for the
benefit of its creditors; or (vii) a court of competent jurisdiction enters an
order or decree under any applicable Bankruptcy Law: (A) for relief in an
involuntary case against the Company or any Restricted Subsidiary;
(B) appointing a Custodian of the Company or any Restricted Subsidiary or for
any substantial part of its respective property; or (C) ordering the winding up
or liquidation of the Company or any Restricted Security; and the order or
decree remains unstayed and in effect for 90 days. If an Event of Default occurs
and is continuing, the Trustee, or the Holders of at least 25% in aggregate
principal amount of the Notes at the time outstanding, may declare the
outstanding principal of the Notes and any accrued and unpaid interest through
the date of such declaration on all of the Notes to be immediately due and
payable. Certain events of bankruptcy or insolvency are Events of Default which
shall result in the outstanding principal amount of all Notes being declared due
and payable immediately upon the occurrence of such Events of Default.

Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may refuse to enforce the Indenture and the Notes unless
it receives reasonable indemnity or security. Subject to certain limitations,
conditions and exceptions, Holders of a majority in aggregate principal amount
of the Notes at the time outstanding may direct the Trustee in its exercise of
any trust or power, including the annulment of a declaration of acceleration.
The Trustee may withhold from Holders notice of any continuing default (except a
default in payment of amounts specified in clauses (i) and (ii) above) if it
determines that withholding notice is in their interests.

 

12. TRUSTEE DEALINGS WITH THE COMPANY

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with and collect
obligations owed to it by the Company or its Affiliates and may otherwise deal
with the Company or its Affiliates with the same rights it would have if it were
not Trustee.

 

13. NO RECOURSE AGAINST OTHERS

A director, officer, or employee, as such, of the Company or any Subsidiary, the
Indenture or any stockholder, as such, of the Company shall not have any
liability for any obligations of the Company under the Notes or the Indenture or
for any claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Note, each Holder

 

B-6



--------------------------------------------------------------------------------

waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Notes.

 

14. GUARANTEES

This Note will be entitled to the benefits of certain Guarantees, if any, made
for the benefit of the Holders. Reference is hereby made to the Indenture for a
statement of the respective rights, limitations of rights, duties and
obligations thereunder of the Guarantors, the Trustee and the Holders.

 

15. RANKING

The Notes shall be direct, unsecured obligations of the Company and shall rank
pari passu in right of payment with all other unsecured and unsubordinated
indebtedness of the Company. The Guarantees shall be direct, unsecured
obligations of the Guarantors and shall rank pari passu in right of payment with
all other unsecured and unsubordinated indebtedness of the Guarantors.

 

16. AUTHENTICATION

This Note shall not be valid until an authorized officer of the Trustee manually
signs the Trustee’s Certificate of Authentication on the other side of this
Note.

 

17. ABBREVIATIONS

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TENANT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

18. GOVERNING LAW

THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS NOTE.

The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture which has in it the text of this Note in larger type.
Requests may be made to:

Lennar Corporation

700 N.W. 107th Avenue

Miami, Florida 33172

Attn: General Counsel

 

B-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

If you, the Holder, want to assign this Note, fill in the form below and have
your signature guaranteed:

I or we assign and transfer this Note to:

__________________________________

__________________________________

__________________________________

(Print or type name, address and zip code and social security or tax ID number
of assignee)

and irrevocably appoint                                                  , agent
to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

 

Dated:

        

Signed:

           (Sign exactly as your name appears on the other side of this Note)

Signature Guarantee:                                                          

Signature must be guaranteed by an “eligible guarantor institution,” that is, a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934.

 

B-8